Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 1 of 15




                           Exhibit 6
                                                               Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 2 of 15
                                                  41398              Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  COMMODITY FUTURES TRADING                                the Dodd-Frank Act, which provided                           CEA section 6(c)(3), the full text of
                                                  COMMISSION                                               the Commission with additional and                        which is provided in Section III below,
                                                                                                           broad authority to prohibit fraud and                     makes it unlawful to ‘‘manipulate or
                                                  17 CFR Part 180                                          manipulation. In the following                            attempt to manipulate the price of any
                                                  RIN Number 3038–AD27
                                                                                                           paragraphs, the Commission                                swap, or of any commodity in interstate
                                                                                                           summarizes Dodd-Frank Act section                         commerce, or for future delivery on or
                                                  Prohibition on the Employment, or                        753’s amendments to CEA section 6(c).                     subject to the rules of any registered
                                                  Attempted Employment, of                                    New section 6(c)(1), the full text of                  entity.’’ Final Rule 180.2 codifies
                                                  Manipulative and Deceptive Devices                       which is provided in Section III below,                   section 6(c)(3).
                                                  and Prohibition on Price Manipulation                    broadly prohibits the use or
                                                                                                           employment of, or an attempt to use or                       Section 753 of the Dodd-Frank Act
                                                  AGENCY:  Commodity Futures Trading                       employ, any ‘‘manipulative or deceptive                   also amends prior CEA section 6(c) to
                                                  Commission.                                              device or contrivance’’ in contravention                  provide, in cases of manipulation or
                                                  ACTION: Final rules.                                     of such rules and regulations as the                      attempted manipulation in violation of
                                                                                                           Commission ‘‘shall promulgate no later                    sections 6(c) or 9(a)(2), for a civil
                                                  SUMMARY:   The Commodity Futures                         than 1 year after the date of enactment’’                 penalty of up to the greater of
                                                  Trading Commission (‘‘CFTC’’ or                          of the Dodd-Frank Act.                                    $1,000,000 or triple the monetary gain
                                                  ‘‘Commission’’) is adopting final rules                     As discussed below, final Rule 180.1                   to the person for each such violation;
                                                  pursuant to section 753 of the Dodd-                     implements the provisions of CEA                          and restitution to customers of damages
                                                  Frank Wall Street Reform and Consumer                    section 6(c)(1) by prohibiting, among                     proximately caused by violations of the
                                                  Protection Act (‘‘Dodd-Frank Act’’), to                  other things, manipulative and                            person. For other violations, section
                                                  implement amended subsections (c)(1)                     deceptive devices, i.e., fraud and fraud-                 6(c)(10)(C) provides for a civil penalty of
                                                  and (c)(3) of section 6 of the Commodity                 based manipulative devices and                            not more than an amount equal to the
                                                  Exchange Act (‘‘CEA’’). These rules                      contrivances employed intentionally or                    greater of $140,000 or triple the
                                                  broadly prohibit fraud and                               recklessly, regardless of whether the                     monetary gain for each such violation.
                                                  manipulation in connection with any                      conduct in question was intended to
                                                                                                                                                                        Finally, section 753 of the Dodd-
                                                  swap, or contract of sale of any                         create or did create an artificial price.
                                                                                                                                                                     Frank Act provides that the above-
                                                  commodity in interstate commerce, or                     This final Rule will help promote the
                                                                                                                                                                     summarized amendments to CEA
                                                  contract for future delivery on or subject               integrity of the markets, and protect
                                                                                                                                                                     section 6(c) ‘‘shall take effect on the date
                                                  to the rules of any registered entity.                   market participants.
                                                                                                              Section 6(c)(1)(A), a ‘‘Special                        on which the final rule promulgated by
                                                  DATES: Effective Date: These final Rules                                                                           the Commodity Futures Trading
                                                  will become effective August 15, 2011.                   Provision for Manipulation by False
                                                                                                           Reporting,’’ extends the Commission’s                     Commission pursuant to this Act takes
                                                  FOR FURTHER INFORMATION CONTACT:                                                                                   effect.’’ The final Rules will take effect
                                                                                                           prohibition against unlawful
                                                  David Meister, Director, Division of                     manipulation to include ‘‘delivering, or                  30 days after publication in the Federal
                                                  Enforcement, 202–418–5624, or Mark D.                    causing to be delivered for transmission                  Register.
                                                  Higgins, Counsel, Office of the General                  through the mails or interstate
                                                  Counsel, 202–418–5864,                                                                                             II. The Rulemaking Proceeding Under
                                                                                                           commerce, by any means of                                 CEA Section 6(c)
                                                  mhiggins@cftc.gov, Commodity Futures                     communication whatsoever, a false or
                                                  Trading Commission, Three Lafayette                      misleading or inaccurate report                             This rulemaking proceeding 2 began
                                                  Centre, 1151 21st Street, NW.,                           concerning crop or market information                     with the issuance of a Notice of
                                                  Washington, DC 20581.                                    or conditions that affect or tend to affect               Proposed Rulemaking (‘‘NOPR’’) on
                                                  SUPPLEMENTARY INFORMATION:                               the price of any commodity in interstate                  October 26, 2010, which was published
                                                  I. Background                                            commerce, knowing, or acting in                           in the Federal Register on November 3,
                                                                                                           reckless disregard of the fact that such                  2010.3 Pursuant to CEA section 6(c),4 as
                                                     On July 21, 2010, President Obama                     report is false, misleading or                            amended by section 753 of the Dodd-
                                                  signed the Dodd-Frank Act into law.                      inaccurate.’’ 1 Importantly, section                      Frank Act, the Commission proposed to
                                                  Title VII of the Dodd-Frank Act                          6(c)(1)(C) provides a ‘‘Good Faith                        add a new Part 180 to Title 17 of the
                                                  amended the CEA to establish a                           Mistakes’’ exception to this prohibition                  Code of Federal Regulations. In the
                                                  comprehensive new regulatory                             such that ‘‘[m]istakenly transmitting, in                 NOPR, the Commission solicited
                                                  framework for swaps and security-based                   good faith, false or misleading or                        comments on all aspects of proposed
                                                  swaps. The legislation was enacted to                    inaccurate information to a price                         Part 180. Twenty-seven parties filed
                                                  reduce risk, increase transparency, and                  reporting service would not be sufficient                 comments, representing a variety of
                                                  promote market integrity within the                      to violate subsection (c)(1)(A).’’                        interested parties, including a member
                                                  financial system by, among other things:                    Section 6(c)(2) prohibits the making of                of the United States Congress, a law
                                                  (1) Providing for the registration and                   ‘‘any false or misleading statement of a                  professor, economists, industry
                                                  comprehensive regulation of swap                         material fact to the Commission. * * *’’                  members and trade associations, energy
                                                  dealers and major swap participants; (2)                 A prohibition regarding false statements                  news and price reporting organizations,
                                                  imposing clearing and trade execution                    to the Commission was previously                          designated contract markets
                                                  requirements on standardized derivative                  included in section 6(c). Dodd-Frank
                                                  products; (3) creating robust                            Act section 753 expands the prohibition                     2 Rulemaking documents are available at:
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  recordkeeping and real-time reporting                    against false statements made in                          (http://www.cftc.gov/LawRegulation/
                                                  regimes; and (4) enhancing the                           registration applications or reports filed                DoddFrankAct/Rulemakings/23_DFManipulation/
                                                  Commission’s rulemaking and                              with the Commission to include any                        index.htm).
                                                  enforcement authority with respect to,                   statement of material fact made to the
                                                                                                                                                                       3 Prohibition of Market Manipulation, 75 FR

                                                  among others, all registered entities and                                                                          67657 (Nov. 3, 2010).
                                                                                                           Commission in any context.                                  4 Section 753 of the Dodd-Frank Act directed the
                                                  intermediaries.                                                                                                    Commission to promulgate implementing rules and
                                                     In the wake of the financial crisis of                  1 Section 9(a)(2) of the CEA, 7 U.S.C. 13(a)(2), also   regulations by not later than one year after the date
                                                  2008, Congress adopted section 753 of                    expressly prohibits false reporting.                      of enactment of the Dodd-Frank Act.



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00024   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM      14JYR1
                                                               Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 3 of 15
                                                                      Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                                    41399

                                                  (exchanges), a government-sponsored                      promulgate by not later than 1 year after the            (a) To employ any device, scheme, or
                                                  enterprise, and members of the public.5                  date of enactment of the [Dodd-Frank Act],             artifice to defraud,
                                                     Upon careful review and                               provided no rule or regulation promulgated               (b) To make any untrue statement of a
                                                  consideration of the entire record in this               by the Commission shall require any person             material fact or to omit to state a material fact
                                                  rulemaking and based on its extensive                    to disclose to another person nonpublic                necessary in order to make the statements
                                                                                                           information that may be material to the                made, in the light of the circumstances under
                                                  market regulation experience, the                        market price, rate, or level of the commodity          which they were made, not misleading, or
                                                  Commission has determined that it is                     transaction, except as necessary to make any             (c) To engage in any act, practice, or course
                                                  appropriate and in the public interest to                statement made to the other person in or in            of business which operates or would operate
                                                  adopt the final Rules, which among                       connection with the transaction not                    as a fraud or deceit upon any person, in
                                                  other things, define for the public the                  misleading in any material respect.                    connection with the purchase or sale of any
                                                  statutory prohibition under CEA section                                                                         security.9
                                                                                                            CEA section 6(c)(3), entitled ‘‘Other
                                                  6(c)(1) against using or employing ‘‘any
                                                                                                           Manipulation,’’ provides that:                           Given the similarities between CEA
                                                  manipulative or deceptive device or
                                                  contrivance’’ in connection with any                        [I]t shall be unlawful for any person,              section 6(c)(1) and Exchange Act section
                                                  swap, or a contract of sale of any                       directly or indirectly, to manipulate or               10(b), the Commission deems it
                                                  commodity in interstate commerce, or                     attempt to manipulate the price of any swap,           appropriate and in the public interest to
                                                                                                           or of any commodity in interstate commerce,            model final Rule 180.1 on SEC Rule
                                                  for future delivery on or subject to the                 or for future delivery on or subject to the
                                                  rules of any registered entity. Consistent                                                                      10b–5.10 To account for the differences
                                                                                                           rules of any registered entity.                        between the securities markets and the
                                                  with section 6(c)(1), the final Rule 180.1
                                                  prohibits, among other things, fraud and                   CEA section 6(c)(3) and the                          derivatives markets, the Commission
                                                  fraud-based manipulative schemes,                        Commission’s general rulemaking                        will be guided, but not controlled, by
                                                  employed intentionally or recklessly (as                 authority pursuant to CEA section 8a(5)                the substantial body of judicial
                                                  discussed below), regardless of whether                  provide the statutory basis for final Rule             precedent applying the comparable
                                                  the conduct in question was intended to                  180.2.                                                 language of SEC Rule 10b–5.11 Such
                                                  or did create an artificial price. Final                   Commenters are overwhelmingly                        extensive judicial review serves as an
                                                  Rules 180.1 and 180.2 will help to                       supportive of the Commission’s efforts                 important benefit to the Commission
                                                  promote the integrity of the markets,                    to implement clear and fair rules                      and provides the public with increased
                                                  and protect market participants.                         designed to protect market participants                certainty because the terms of Exchange
                                                     After carefully reviewing the entire                  and promote the integrity of the                       Act Section 10(b) and SEC Rule 10b–5
                                                  rulemaking record, the Commission                        markets. In the following sections, the                have withstood challenges to their
                                                  finds it unnecessary to change the                       Commission summarizes and responds                     constitutionality in both civil and
                                                  wording of the proposed regulatory text,                 to the comments received in this                       criminal matters.12
                                                  except in one respect: Adding                            rulemaking.
                                                  ‘‘inaccurate’’ to section 180.1(a)(4)                    IV. Discussion of CEA Section 6(c)(1)
                                                                                                                                                                    9 17  CFR 240.10b–5.
                                                                                                                                                                    10 See,  e.g., Morissette v. United States, 342 U.S.
                                                  (‘‘* * * no violation of this subsection                 and Final Rule 180.1                                   246, 263 (1952) (noting that where Congress
                                                  shall exist where the person mistakenly                                                                         borrows terms of art it ‘‘presumably knows and
                                                  transmits, in good faith, false or                       A. Overview                                            adopts the cluster of ideas that were attached to
                                                  misleading or inaccurate information to                     The language of CEA section 6(c)(1),                each borrowed word’’); Nat’l Treasury Employees
                                                  a price reporting service.’’). This change                                                                      Union v. Chertoff, 452 F.3d 839, 857 (DC Cir. 2006)
                                                                                                           particularly the operative phrase                      (stating that ‘‘[t]here is a presumption that Congress
                                                  is necessary to ensure symmetry                          ‘‘manipulative or deceptive device or                  uses the same term consistently in different
                                                  between final Rule 180.1 and CEA                         contrivance,’’ is virtually identical to               statutes’’).
                                                  section 6(c)(1)(C). However, based on                    the terms used in section 10(b) of the                    11 Further, by modeling final Rule 180.1 on SEC

                                                  the public comments, the Commission                      Securities Exchange Act of 1934                        Rule 10b–5, the Commission takes an important
                                                  has determined to provide clarification                                                                         step toward harmonization of regulation of the
                                                                                                           (‘‘Exchange Act’’).6 The Supreme Court                 commodities, commodities futures, swaps and
                                                  and interpretive guidance in this                        has interpreted these words to ‘‘clearly               securities markets given that new CEA section
                                                  Preamble to final Rules 180.1 and 180.2.                 connot[e] intentional misconduct.’’ 7                  6(c)(1) and Exchange Act Section 10(b) include
                                                     The Commission’s statutory and legal                  The Court has also stated that the statute             virtually identical prohibitions against ‘‘any
                                                  basis for promulgating the final Rules,                                                                         manipulative or deceptive device or contrivance.’’
                                                                                                           was ‘‘designed as a catchall clause to                    12 See, e.g., United States v. Persky, 520 F.2d 283,
                                                  their purpose, and the Commission’s                      prevent fraudulent practices.’’ 8                      287 (2d Cir. 1975) (rejecting criminal defendant’s
                                                  responses to comments filed in this                         Based on the language in Exchange                   argument that Exchange Act section 10(b) and SEC
                                                  rulemaking, are discussed below.                         Act section 10(b), the Securities and                  Rule 10b–5 are unconstitutionally vague); SEC v.
                                                                                                                                                                  Pirate Investor LLC, 580 F.3d 233, 254 (4th Cir.
                                                  III. Statutory Basis for the Final Rules                 Exchange Commission (‘‘SEC’’)                          2009) (upholding civil judgment and finding that
                                                     CEA section 6(c)(1), entitled                         promulgated SEC Rule 10b–5, which                      ‘‘[a]ppellants’ reliance on any ambiguity in the
                                                  ‘‘Prohibition Against Manipulation,’’ is                 makes it unlawful for any person:                      [section 10(b)] phrase ‘in connection with’ as a
                                                                                                                                                                  reason to employ the canon of constitutional
                                                  the statutory basis for final Rule 180.1,                                                                       avoidance fails in light of the statute’s purpose—
                                                                                                              6 15 U.S.C. 78j(b). Differences between the
                                                  and provides that:                                                                                              providing a flexible regime for addressing new,
                                                                                                           wording of Exchange Act Section 10(b) and CEA          perhaps unforeseen, types of fraud’’), cert. denied,
                                                    It shall be unlawful for any person, directly          section 6(c)(1) include, but are not limited to, the   130 S. Ct. 3506, 2010 U.S. LEXIS 5345 (2010). The
                                                  or indirectly, to use or employ, or attempt to           express prohibition of the ‘‘attempt to use’’ any      Federal Energy Regulatory Commission and the
                                                  use or employ, in connection with any swap,              ‘‘manipulative or deceptive device or contrivance’’    Federal Trade Commission have relied upon a
                                                  or a contract of sale of any commodity in                in CEA section 6(c)(1), and the absence of a           statutory framework largely identical to Exchange
                                                                                                           ‘‘purchase or sale’’ requirement in CEA section        Act section 10(b) when promulgating rules similar
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  interstate commerce, or for future delivery on
                                                                                                           6(c)(1). The Commission understands that under         to SEC Rule 10b–5. In so doing, both agencies have
                                                  or subject to the rules of any registered entity,        SEC Rule 10b–5 a plaintiff is not required to prove
                                                  any manipulative or deceptive device or                                                                         stated their intent to be guided by securities law
                                                                                                           that money was actually invested in a specific         precedent, as appropriate to their unique regulatory
                                                  contrivance, in contravention of such rules              security. See, e.g., SEC v. Zandford, 535 U.S. 813,    missions. FERC, Prohibition of Energy Market
                                                  and regulations as the Commission shall                  819–21 (2002).                                         Manipulation, 71 FR 4244, 4250 (Jan. 26, 2006)
                                                                                                              7 Ernst & Ernst v. Hochfelder, 425 U.S. 185, 201
                                                                                                                                                                  (FERC final anti-manipulation rule); FTC,
                                                    5 Attachment A contains a list of the 27 parties       (1976).                                                Prohibitions on Market Manipulation, 74 FR 40686,
                                                  who submitted comments related to this                      8 Chiarella v. United States, 445 U.S. 222, 226     40688–89 (Aug. 12, 2009) (FTC final anti-
                                                  rulemaking.                                              (1980), citing Hochfelder, 425 U.S. at 202, 206.       manipulation rule).



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00025   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM     14JYR1
                                                                Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 4 of 15
                                                  41400               Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                     Final Rule 180.1 prohibits fraud and                     Better Markets, a non-profit public                  section 9(a)(2), and its anti-fraud
                                                  fraud-based manipulations, and                           interest advocacy organization, states                  authority under CEA section 4b.22 The
                                                  attempts: (1) By any person (2) acting                   that the proposed Rules are critical to                 Associations urge the Commission to
                                                  intentionally or recklessly (3) in                       implementing the important expansion                    remove from all subparts of the
                                                  connection with (4) any swap, or                         of the Commission’s enforcement                         proposed Rule language that prohibits
                                                  contract of sale of any commodity in                     capability so that the transparent and                  an ‘‘attempt’’ to manipulate and to
                                                  interstate commerce, or contract for                     reliable marketplace envisioned by the                  clarify that the requirements for
                                                  future delivery on or subject to the rules               Dodd-Frank Act can be realized.16                       attempted manipulation remain
                                                  of any registered entity (as defined in                  Similarly, the Council of Institutional                 consistent with current law under CEA
                                                  the CEA). CEA section 6(c)(1) and final                  Investors (‘‘Council’’) supports proposed               section 6(c).23 The Managed Funds
                                                  Rule 180.1, like Exchange Act section                    Rule 180.1 and believes that it will help               Association (‘‘MFA’’) believes that the
                                                  10(b) and SEC Rule 10b–5 upon which                      promote the integrity of the price                      Commission should interpret CEA
                                                  they are modeled, focus on conduct                       discovery process and fair dealing                      section 6(c)(1) merely to clarify and
                                                  involving manipulation or deception.13                   between market participants. The                        refine the Commission’s authority over
                                                     In the following paragraphs, the                      Council believes that, if accompanied by                swaps, and not to create any new
                                                  Commission addresses the comments                        robust enforcement, the proposed Rule                   antifraud authority or to create any new
                                                  that pertain to final Rule 180.1 in the                  would promote investor confidence in                    duties or obligations.24
                                                  following categories: (1) Scope of                       the markets and contribute to the overall                  The American Petroleum Institute
                                                  application of the final Rule; (2)                       safety and soundness of the financial                   (‘‘API’’) together with the National
                                                  disclosure implications of the final                     system.17 Likewise, the Petroleum                       Petrochemical and Refiners Association
                                                  Rule; (3) operation of the provision                     Marketers Association of America                        (‘‘NPRA’’), and the Coalition of Physical
                                                  prohibiting material misstatements and                   (‘‘PMAA’’) believes that proposed Rules                 Energy Companies (‘‘COPE’’) state that
                                                  omissions; (4) statutory exception for                   180.1 and 180.2 will effectively                        Congress intended the scope of section
                                                  good faith mistakes; (5) required                        implement the statutory and                             753 of the Dodd-Frank Act to address
                                                  scienter for a violation of the final Rule;              Congressional directive to clearly                      only actual fraudulent manipulation of
                                                  (6) scope of the phrase ‘‘in connection                  delineate and prevent impermissible                     the commodities markets.25 Absent a
                                                  with’’; and (7) penalty, procedure, effect               conduct by market participants.18                       manipulative effect on the market, API
                                                  on automated trading systems, and a                         University of Maryland School of Law                 and NPRA believe that there should be
                                                  proposal to define manipulation.14                       Professor Michael Greenberger                           no liability under proposed Rule
                                                                                                           (‘‘Professor Greenberger’’) believes that               180.1.26 Further, API and NPRA state
                                                  B. The Scope of the Application of Final
                                                                                                           proposed Rule 180.1 reflects an effective               that the Commission should require
                                                  Rule 180.1
                                                                                                           anti-manipulation rule mandated by                      proof that a party’s deceptive or
                                                  1. Comments                                              section 753 of the Dodd-Frank Act.                      fraudulent conduct caused market
                                                     The Commission received several                       Professor Greenberger further believes                  conditions to deviate materially from
                                                  comments on the scope of the                             that the Commission correctly asserts                   the conditions that would have existed
                                                  application of proposed Rule 180.1.                      that proposed Rule 180.1 be given a                     but for that conduct.27 Similarly, the
                                                  United States Senator Carl Levin                         broad, remedial reading similar to SEC                  Derivatives and Futures Law Committee
                                                  (‘‘Senator Levin’’), Chairman of the                     Rule 10b–5.19                                           of the Business Law Section of the
                                                  Permanent Subcommittee on                                   The CME Group, Inc. (‘‘CME Group’’)                  American Bar Association (‘‘ABA
                                                  Investigations, Committee on Homeland                    and the Commodity Markets Council                       Derivatives Committee’’) states that any
                                                  Security and Governmental Affairs,                       (‘‘CMC’’) believe that proposed Rules                   Commission rules under CEA section
                                                  believes that the CFTC and SEC should                    180.1 and 180.2 are vague and fail to                   6(c)(1) should expressly target
                                                  harmonize their regulatory structures for                provide market participants with                        intentional or extremely reckless
                                                  combating disruptive and manipulative                    sufficient notice of whether                            deceitful conduct specifically intended
                                                  activities.15                                            contemplated trading practices run                      to cause artificial prices by corrupting or
                                                                                                           afoul of a prohibition.20 Further, CME                  disabling the integrity of market price-
                                                     13 Santa Fe Industries v. Green, 430 U.S. 462,        Group and CMC believe that proposed                     setting processes and mechanisms
                                                  473–76 (1977); Dirks v. SEC, 463 U.S. 646, 667 n.        Rule 180.1 is susceptible to                            rather than by a general anti-fraud rule
                                                  27 (1983) (concluding that ‘‘to constitute a violation   constitutional challenge under the Due                  patterned on SEC Rule 10b–5.28 The
                                                  of Rule 10b–5, there must be fraud’’); Chiarella v.      Process Clause.21
                                                  United States, 445 U.S. 222, 234–35 (1980) (stating                                                              ABA Derivatives Committee believes
                                                  that Exchange Act ‘‘section 10(b) is aptly described
                                                                                                              The Futures Industry Association                     that mere unfairness or impermissible
                                                  as a catchall provision, but what it catches must be     (‘‘FIA’’), International Swaps and                      overreaching without deception does
                                                  fraud’’); Ernst & Ernst v. Hochfelder, 425 U.S. 185,     Derivatives Association, Inc. (‘‘ISDA’’),               not violate section 10(b) or SEC Rule
                                                  199 (1976) (rejecting argument for imposition of         and the Securities Industry and
                                                  negligence standard that ‘‘simply ignore[d] the use                                                              10b–5 thereunder.29
                                                  of the words ‘manipulative,’ ‘device,’ and               Financial Markets Association
                                                  ‘contrivance’—terms that make unmistakable a             (‘‘SIFMA’’) (together, ‘‘the                              22 Associations  Comment Letter at page 9.
                                                  congressional intent to proscribe a type of conduct      Associations’’) believe that the                          23 Associations  at page 8.
                                                  quite different from negligence. Use of the word         Commission should clarify the scope of                    24 MFA Comment Letter at pages 6–7.
                                                  ‘manipulative’ is especially significant. It is and
                                                  was virtually a term of art when used in connection      the proposed regulation, the                              25 API and NPRA Comment Letter at page 3;

                                                  with securities markets. It connotes intentional or      Commission’s existing anti-                             COPE Comment Letter at page 2.
                                                                                                                                                                     26 API and NPRA at pages 2, 9, and 24.
                                                  willful conduct designed to deceive or defraud           manipulation authority under CEA                          27 API and NPRA at page 10.
                                                  investors by controlling or artificially affecting the
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  price of securities’’) (internal citations omitted).          16 Better
                                                                                                                                                                     28 ABA Derivatives Committee Comment Letter at
                                                                                                                         Markets Comment Letter at page 1.
                                                     14 The extent to which securities law precedent
                                                                                                                17 Council
                                                                                                                                                                   pages 5 and 11–13. According to the ABA
                                                  should apply is an issue that commenters often                           Comment Letter at pages 1–2.            Derivatives Committee, ‘‘[a] rule that does not
                                                                                                                18 PMAA Comment Letter at page 1.
                                                  linked to more specific comments pertaining to the                                                               require evidence of a specific intent to cause
                                                                                                                19 Professor Greenberger Comment Letter at page
                                                  interpretation of the statute and proposed rule text.                                                            artificial market prices as an element of a violation
                                                  As such, the Commission considers commenters’            2.                                                      would result in a dangerously vague rule * * *
                                                  views about securities law precedent in the specific       20 CME Group Comment Letter at pages 2–3; CMC         [which] could expose participants to the threat of
                                                  contexts in which they arise.                            Comment Letter at page 2.                               arbitrary and unfair enforcement.’’ Id. at page 12.
                                                     15 Senator Levin Comment Letter at pages 3–4.           21 CME Group at page 3; CMC at page 2.                  29 ABA Derivatives Committee at page 6.




                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00026   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                                 Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 5 of 15
                                                                      Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                                  41401

                                                    Freddie Mac recommends that the                        language from proposed Rules 180.1 and                  ‘‘in connection with’’ requirement is
                                                  Commission strengthen the protection                     180.2 that make it a violation to                       discussed in subsection G. below. And
                                                  of customers by clarifying that CEA                      ‘‘attempt’’ to engage in manipulation.33                although CEA section 6(c)(1) and final
                                                  section 6(c), as amended by section 753                  The Commission is controlled by the                     Rule 180.1 give the Commission broad
                                                  of the Dodd-Frank Act and implemented                    language of CEA section 6(c)(1), which                  enforcement authority to prohibit fraud
                                                  by proposed Rule 180.1, expressly                        specifically directs the Commission to                  and manipulation in connection with a
                                                  prohibits ‘‘front running’’ and similar                  prohibit the ‘‘attempt[ed]’’ use or                     contract of sale for any commodity in
                                                  misuse of customer information by swap                   employment of any manipulative or                       interstate commerce, the Commission
                                                  dealers as a form of fraud-based                         deceptive devices or contrivances.34                    expects to exercise its authority under
                                                  manipulation.30                                             The Commission declines to adopt the                 6(c)(1) to cover transactions related to
                                                                                                           request of certain commenters to                        the futures or swaps markets, or prices
                                                  2. Commission Determination
                                                                                                           interpret CEA section 6(c)(1) as merely                 of commodities in interstate commerce,
                                                     Upon review of the entire rulemaking                  extending the Commission’s existing                     or where the fraud or manipulation has
                                                  record, the Commission determines that                   anti-fraud and anti-manipulation                        the potential to affect cash commodity,
                                                  final Rule 180.1 is in the public interest               authority to cover swaps. Such an                       futures, or swaps markets or
                                                  and provides fair, reasonable, and                       interpretation would be inconsistent                    participants in these markets.37 This
                                                  adequate notice of the prohibited                        with the language of CEA section                        application of the final Rule respects the
                                                  conduct. With respect to comments                        6(c)(1), as amended by section 753 of                   jurisdiction that Congress conferred
                                                  claiming that final Rule 180.1 is                        the Dodd-Frank Act, under which                         upon the Commission and fulfills its
                                                  susceptible to a due process                             Congress granted the Commission broad                   core mission and the purposes of the
                                                  constitutional challenge because it                      new authority to prohibit ‘‘any                         Act to protect market participants and
                                                  purportedly does not give market                         manipulative or deceptive device or                     promote market integrity.
                                                  participants fair notice of the prohibited               contrivance’’ in connection with any                       The foregoing should not be
                                                  conduct, the Commission notes that                       swap, or a contract of sale of any                      interpreted, however, to mean that a
                                                  final Rule 180.1 is modeled on SEC Rule                  commodity in interstate commerce, or                    violation of final Rule 180.1 necessarily
                                                  10b–5, which has been subjected to                       for future delivery on or subject to the                requires proof of a market or price
                                                  extensive judicial review and has                        rules of any registered entity.                         effect, as some commenters’
                                                  withstood constitutional challenges,                        The Commission intends to interpret                  recommend. It does not.38 A market or
                                                  including those based on a fair notice                   and apply CEA section 6(c)(1) and final                 price effect may well be indicia of the
                                                  argument.31                                                                                                      use or employment of a manipulative or
                                                                                                           Rule 180.1 ‘‘not technically and
                                                     In response to comments requesting                                                                            deceptive device or contrivance;
                                                                                                           restrictively, but flexibly to effectuate its
                                                  clarification regarding the relationship                                                                         nonetheless, a violation of final Rule
                                                  among final Rule 180.1 and existing                      remedial purposes.’’35 Comments that
                                                                                                           the Commission’s use of the word                        180.1 may exist in the absence of any
                                                  CEA sections 4b and 9(a)(2), the                                                                                 market or price effect.39
                                                  Commission notes that section 753(a) of                  ‘‘commodity’’ in proposed Rule 180.1
                                                                                                           ‘‘indicates that the rule will apply to                    In response to comments requesting
                                                  the Dodd-Frank Act makes clear that                                                                              that ‘‘front-running’’ and similar misuse
                                                  nothing in new CEA section 6(c)(1)                       virtually every commercial transaction
                                                                                                           in the economy’’ are misplaced.36 The                   of customer information be considered a
                                                  ‘‘shall affect, or be construed to affect,                                                                       form of fraud-based manipulation under
                                                  the applicability of section 9(a)(2).’’                  final Rule requires a fraud or
                                                                                                           manipulation, or attempted fraud or                     final Rule 180.1, the Commission
                                                  Likewise, the Commission finds nothing                                                                           declines to adopt any per se rule in this
                                                  in CEA section 6(c)(1) or final Rule                     manipulation, and that the fraud or
                                                                                                           manipulation or attempted fraud or                      regard, but clarifies that final Rule 180.1
                                                  180.1 that affects, or should be                                                                                 reaches all manner of fraud and
                                                  construed to affect, the applicability of                manipulation, be ‘‘in connection with’’
                                                                                                           any swap, or contract of sale of any                    manipulation within the scope of the
                                                  CEA section 4b.32 Section 6(c)(1) and                                                                            statute it implements, CEA section
                                                  final Rule 180.1 augment the                             commodity in interstate commerce, or
                                                                                                           contract for future delivery on or subject              6(c)(1).
                                                  Commission’s existing authority to
                                                  prohibit fraud and manipulation.                         to the rules of any registered entity. The              C. The Disclosure Implications of Final
                                                     The Commission declines to adopt the                                                                          Rule 180.1
                                                                                                                33 Associationsat page 8.
                                                  request of one commenter to remove                            34 The                                             1. Comments
                                                                                                                      Commission understands that courts
                                                    30 Freddie
                                                                                                           interpreting the statutory phrase ‘‘any manipulative       Some commenters express concern
                                                                 Mac Comment Letter at pages 1–5.          or deceptive device’’ as it is used in Section 10(b)
                                                    31 The  fair notice argument has been repeatedly       of the Exchange Act have deemed it broad enough         regarding whether proposed Rule 180.1
                                                  rejected in the SEC Rule 10b–5 context in a wide         to encompass an attempt. See, e.g., SEC v. Martino,
                                                  variety of fact patterns. See, e.g., United States v.    255 F. Supp. 2d 268, 287 (S.D.N.Y. 2003) (‘‘[A]n          37 By way of non-exclusive example, if an entity
                                                  Carpenter, 791 F.2d 1024 (2d Cir. 1986), aff’g in        attempted manipulation is as actionable as a            employed a deceptive device to sell precious metals
                                                  part and rev’g in part United States v. Winans, 612      successful one’’).                                      to customers as a way for the customers to speculate
                                                  F. Supp. 827, 848 (S.D.N.Y. 1985); United States v.         35 See, e.g., Zandford, 535 U.S. at 819 (where a     on the value of such commodities, or if an entity
                                                  Newman, 664 F.2d 12, 18–19 (2d Cir. 1981), aff’d
                                                                                                           statute has a remedial purpose such as the              employed a deceptive device to sell an agricultural
                                                  after remand, 722 F.2d 729 (2d Cir.), cert. denied,
                                                                                                           prevention of fraud, the statute should be construed    commodity to persons seeking to hedge price risk
                                                  464 U.S. 863 (1983); United States v. Chiarella, 588
                                                                                                           ‘‘not technically and restrictively, but flexibly to    in that commodity, depending on the facts and
                                                  F.2d 1358, 1369 (2d Cir. 1978); United States v.
                                                  Brown, 555 F.2d 336, 339–40 (2d Cir. 1977); United       effectuate its remedial purposes’’) (internal           circumstances, the Commission would exercise its
                                                  States v. Persky, 520 F.2d 283, 286–88 (2d Cir.          quotation marks and citations omitted). See also        authority against the entity under Section 6(c)(1)
                                                  1975); SEC v. Shapiro, 494 F.2d 1301, 1308 (2d Cir.      R&W Technical Servs., Ltd. v. CFTC, 205 F.3d 165,       and final Rule 180.1.
                                                                                                           173 (5th Cir. 2000) (In 1974, Congress gave the           38 In interpreting Exchange Act section 10(b) and
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  1974).
                                                    32 Section 4b of the CEA, 7 U.S.C. 6b, prohibits,      CFTC ‘‘even greater enforcement powers in part          SEC Rule 10b–5, the Supreme Court has recognized
                                                  for example, a person from defrauding another            because of the fear that unscrupulous individuals       that the interest in preserving the integrity of the
                                                  person in connection with the making of                  were encouraging amateurs to trade in the               securities markets was one of the purposes
                                                  commodity futures contracts for or on behalf of that     commodities markets through fraudulent                  animating Exchange Act section 10(b), but rejected
                                                  other person. Clayton Brokerage Co. v. CFTC, 794         advertising. Remedial statutes are to be construed      the notion that section 10(b) is limited to serving
                                                  F.2d 573, 578 (11th Cir. 1986). Thus, a broker’s         liberally, and in an era of increasing individual       that objective alone. See Superintendent of Ins. of
                                                  misrepresentations to his customer about risk may        participation in commodities markets, the need for      N.Y. v. Bankers Life & Casualty Co., 404 U.S. 6, 11–
                                                  subject the broker to liability under CEA section 4b.    such protection has not lessened’’).                    13 (1971).
                                                  Id.                                                         36 API and NPRA at page 3.                             39 Id.




                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00027   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                               Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 6 of 15
                                                  41402               Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  would impose new disclosure                              participant realizes a statement was                       advancing its distinct regulatory
                                                  obligations on commodities market                        incorrect when the statement was                           responsibilities in ensuring a
                                                  participants.40 According to the                         made.47                                                    transparent marketplace free from
                                                  Associations, MFA, CME Group, CMC,                          The Associations seek clarification                     manipulation.53 PMAA believes that
                                                  COPE, and the Working Group of                           that proposed Rule 180.1 will not                          proposed Rule 180.1 will effectively
                                                  Commercial Energy Firms (‘‘CEF’’),                       impede the ability of market                               implement the statutory and
                                                  futures, options, swaps, and physical                    participants to take positions and trade                   Congressional directive to clearly
                                                  commodity markets are different from                     on the basis of nonpublic information                      delineate and prevent impermissible
                                                  securities markets, which have                           that they obtain legitimately (i.e., not                   conduct by market participants.54
                                                  extensive disclosure obligations, and                    through the breach of a pre-existing
                                                  nothing in the CEA mandates disclosure                   duty to keep such information                              2. Commission Determination
                                                  of market conditions or facts pertaining                 confidential or through another party’s                      As a general matter, the Commission
                                                  to the markets for commodities.41                        similar breach of a pre-existing duty).48                  does not believe that final Rule 180.1, or
                                                     The Associations, CEF, and MFA state                  CME Group further states that the                          the statute it implements, are
                                                  that proposed Rule 180.1 should not                      Commission should not adopt a                              problematic or will create uncertainty as
                                                  impose any new duties of disclosure,                     ‘‘misappropriation’’ theory of ‘‘insider                   to the existence of disclosure obligations
                                                  inquiry or diligence between two                         trading’’—that is, where one                               when applied to the markets the
                                                  sophisticated parties to a bilateral                     misappropriates confidential                               Commission regulates. This is not to say
                                                  transaction.42 Likewise, the ABA                         information for securities trading                         that commenters did not raise valid
                                                  Derivatives Committee believes the                       purposes, in breach of a duty owed to                      concerns about how securities law
                                                  Commission should make clear that the                    the source of the information.49 The
                                                  anti-manipulation rule under section                                                                                precedent will be applied in the
                                                                                                           ABA Derivatives Committee                                  commodities markets with respect to
                                                  6(c)(l) does not create any new duties of                recommends the Commission make
                                                  inquiry, diligence or disclosure to                                                                                 disclosure obligations. The Commission
                                                                                                           clear that securities law doctrines such                   believes that Congress addressed these
                                                  parties to futures, options, swaps or                    as the prohibition on insider trading and
                                                  cash commodity transactions.43 The                                                                                  concerns, however, by enacting CEA
                                                                                                           the ‘‘fraud-on-the-market’’ theory do not                  section 6(c)(1), which provides that ‘‘no
                                                  ABA Derivatives Committee, the                           apply under the final Rule.50
                                                  Associations, and MFA urge the                                                                                      rule or regulation promulgated by the
                                                                                                              The West Virginia Oil Marketers &                       Commission shall require any person to
                                                  Commission to make it explicit that any                  Grocers Association (‘‘OMEGA’’) states
                                                  final Rule will be violated only if a party                                                                         disclose to another person nonpublic
                                                                                                           that trading based on inside information                   information that may be material to the
                                                  violates a pre-existing duty arising                     should be prohibited.51
                                                  under contract, common law, or some                                                                                 market price, rate, or level of the
                                                                                                              Responding to other commenters that
                                                  other non-CEA source.44                                                                                             commodity transaction, except as
                                                                                                           the CFTC should not incorporate the
                                                     API and NPRA urge the Commission                                                                                 necessary to make any statement made
                                                                                                           standards and case law under SEC Rule
                                                  to state explicitly that silence, pure                                                                              to the other person in or in connection
                                                                                                           10b–5, Professor Greenberger states that
                                                  omissions (omissions that do not relate                                                                             with the transaction not misleading in
                                                                                                           the anti-manipulation rules and
                                                  to explicit representations), and ‘‘no                                                                              any material respect.’’ To be clear, the
                                                                                                           regulations are not bound by the legal
                                                  comment’’ statements are not                                                                                        Commission is not, by this rulemaking,
                                                                                                           frameworks of the two markets.
                                                  actionable. They also contend that                                                                                  imposing any new affirmative duties of
                                                                                                           Professor Greenberger states that the
                                                  ‘‘[t]here should be no affirmative duty to                                                                          inquiry, diligence, or disclosure.55
                                                                                                           focal point of these anti-manipulation
                                                  convey information to a counterparty in                  rules is to maintain market integrity,                       Further, it is not a violation of final
                                                  the nature of the reporting and                          which is a common goal shared by both                      Rule 180.1 to withhold information that
                                                  information requirements as under                        the securities and futures markets.52                      a market participant lawfully possesses
                                                  securities law.’’ 45 Similarly, API and                     PMAA believes that the Commission,                      about market conditions. The failure to
                                                  NPRA recommend that the Commission                       in relying on SEC Rule 10b–5, is                           disclose such market information prior
                                                  confirm that there is no duty to update                  cognizant of and more than capable of                      to entering into a transaction, either in
                                                  statements that were truthful at the time                                                                           an anonymous market setting or in
                                                  that they were made.46 CME Group                              47 CMEGroup at page 8.                                bilateral negotiations, will not, by itself,
                                                  states that the duty to correct inaccurate                    48 Associationsat page 5.                             constitute a violation of final Rule
                                                  statements should be limited to                             49 CME Group at pages 4–5.
                                                                                                                                                                      180.1. Therefore, the Commission
                                                  circumstances where a futures market                        50 ABA Derivatives Committee at pages 8–9
                                                                                                                                                                      clarifies that silence, absent a pre-
                                                                                                           (stating that the fraud-on-the-market theory
                                                                                                           ‘‘establishes a rebuttable presumption in private
                                                                                                                                                                      existing duty to disclose, is not
                                                     40 See, e.g., Associations at pages 1–5; MFA at
                                                                                                           rights of action under Exchange Act Section 10(b)          deceptive within the meaning of final
                                                  pages 2–4; CME Group at pages 2–3; CMC at page
                                                  2. The Associations assert, for example, that unlike
                                                                                                           and SEC Rule 10b-5 that in an efficient market for         Rule 180.1.56 Similarly, the Commission
                                                                                                           a security a plaintiff can be held to have relied on       interprets ‘‘no comment’’ statements as
                                                  the securities antifraud laws and rules, which are
                                                                                                           a defendant’s fraudulent misrepresentation or
                                                  designed primarily for investor protection, the
                                                                                                           omission in connection with the purchase or sale
                                                  antifraud provisions in the futures markets are                                                                       53 PMAA     at page 1.
                                                                                                           of a security—even if the plaintiff was not aware of
                                                  focused in large part, although not exclusively, on
                                                                                                           the misrepresentation or omission—by virtue of the           54 PMAA     at page 2.
                                                  protections against manipulation. Associations at
                                                                                                           plaintiff’s reliance on the fact that a security’s price      55 The derivatives markets are not, however,
                                                  page 4.
                                                     41 See, e.g., Associations at pages 1–5; MFA at
                                                                                                           reflects the fraudulent misrepresentation and              caveat emptor markets. The CEA has many
                                                                                                           omission’’) (citations omitted) (emphasis in               provisions designed to protect market participants
                                                  pages 2–5; CME Group at pages 2–3; CMC at page           original).                                                 through disclosure requirements applicable to
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  2; COPE at page 3; CEF Comment Letter at pages              51 OMEGA Comment Letter at page 3; accord Mr.           Commission registrants. See, e.g., 17 CFR part 155
                                                  3 and 8.
                                                     42 Associations at page 4; CEF at page 8; MFA at
                                                                                                           Peter Carini Comment Letter at page 3; Pen Fern Oil        (risk disclosure obligations); 17 CFR 4.20–27 (duties
                                                                                                           Co., Inc. Comment Letter at page 3; Scullin Oil Co.        and disclosure obligations on Commodity Pool
                                                  pages 2 and 4.                                           Comment Letter at page 3.                                  Operators). Depending on the facts and
                                                     43 ABA Derivatives Committee at page 15.
                                                                                                              52 Professor Greenberger at pages 2–4. Professor        circumstances, violation of such duties could
                                                     44 ABA Derivatives Committee at page 15;
                                                                                                           Greenberger further states that the influx of capital      constitute a violation of the final Rule.
                                                  Associations at pages 4–5; MFA at pages 4–5.             from retail investors to the commodity markets                56 Cf. Basic Inc. v. Levinson, 485 U.S. 224, 239 n.
                                                     45 API and NPRA at page 19.
                                                                                                           through Exchange Traded Funds has changed the              17 (1988) (‘‘Silence, absent a duty to disclose, is not
                                                     46 API and NPRA at page 24.                           dynamics of the futures markets. Id.                       misleading under [SEC] Rule 10b–5’’).



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00028   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM     14JYR1
                                                               Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 7 of 15
                                                                      Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                                   41403

                                                  ‘‘generally the functional equivalent of                 market’’ theory includes a presumption                 2. Commission Determination
                                                  silence.’’ 57                                            of reliance, which is a required element                  The Commission declines to adopt
                                                     The Commission received comments                      in private rights of action arising under              comments recommending deletion of
                                                  regarding hedging or speculating (i.e.,                  SEC Rule 10b–5. Unlike a private                       the phrase ‘‘or attempt to make’’ in final
                                                  trading) on the basis of material                        litigant, however, the government is not               Rule subsection 180.1(a)(2). This phrase
                                                  nonpublic information.58 These                           required to prove reliance in an                       captures situations where a person
                                                  comments use the label ‘‘insider                         enforcement action under SEC Rule                      attempts to employ a manipulative
                                                  trading,’’ which can mean different                      10b–5 just as it is not required to                    device or artifice to defraud. For
                                                  things in different contexts. The                        demonstrate harm to investors.62                       example, when a supervisor attempts to
                                                  Commission recognizes that unlike                        Consistent with judicial interpretations               have a subordinate make a fraudulent
                                                  securities markets, derivatives markets                  of Exchange Act section 10(b) and SEC                  material misstatement or omission but
                                                  have long operated in a way that allows                  Rule 10b–5, the Commission does not                    that subordinate rebuffs the supervisor,
                                                  for market participants to trade on the                  interpret the final Rule as requiring a                the phrase ‘‘or attempt to make’’ would
                                                  basis of lawfully obtained material                      showing of reliance or harm to market                  operate to reach the supervisor’s
                                                  nonpublic information. This final Rule                   participants in a government action                    attempted fraud.
                                                  does not prohibit trading on the basis of                brought under CEA section 6(c)(1) and                     The Commission declines to modify
                                                  material nonpublic information except                    final Rule 180.1. At the same time, we                 the proposed Rule in response to
                                                  as provided in the following paragraph                   decline to opine on the required                       comments requesting that only
                                                  or otherwise prohibited by law.59                        elements of a private right of action                  statements and acts pertaining to
                                                  Further, the Commission reiterates that                  under CEA section 6(c)(1) and final Rule               ‘‘transactions’’ in futures, swaps, or
                                                  the final Rule does not create an                        180.1 as it is beyond the purview of this              commodities markets underlying futures
                                                  affirmative duty of disclosure (except, as               rulemaking.                                            or swaps may give rise to liability under
                                                  provided by section 6(c)(1), ‘‘as                                                                               proposed Rule 180.1.67 Rather, CEA
                                                                                                           D. The Operation of the Provision
                                                  necessary to make any statement made                                                                            section 6(c)(1) prohibits manipulative or
                                                                                                           Prohibiting Material Misstatements and
                                                  to the other person in or in connection                                                                         deceptive devices or contrivances in
                                                                                                           Omissions
                                                  with the transaction not misleading in                                                                          connection with any swap, or a contract
                                                  any material respect’’).                                 1. Comments                                            of sale of any commodity in interstate
                                                     Depending on the facts and                                                                                   commerce, or for future delivery on or
                                                  circumstances, a person who engages in                      COPE states that inclusion of the
                                                                                                                                                                  subject to the rules of any registered
                                                  deceptive or manipulative conduct in                     words ‘‘attempt to make’’ any untrue or
                                                                                                                                                                  entity.68 The Commission also declines
                                                  connection with any swap, or contract                    misleading statement of a material fact
                                                                                                                                                                  to make modifications in response to
                                                  of sale of any commodity in interstate                   in proposed Rule 180.1(a)(2) is vague
                                                                                                                                                                  comments recommending that the
                                                  commerce, or contract for future                         and confusing. COPE requests that the
                                                                                                                                                                  Commission exercise its discretion to
                                                  delivery on or subject to the rules of any               Commission clarify proposed Rule
                                                                                                                                                                  exclude ‘‘partial omissions’’ from the
                                                  registered entity, for example by trading                180.1(a)(2) to state that the proscribed
                                                                                                                                                                  final Rule.69 Fraud-by-partial-omission
                                                  on the basis of material nonpublic                       acts must be done with the intent to
                                                                                                                                                                  or half-truths could violate final Rule
                                                  information in breach of a pre-existing                  deceive, manipulate, or defraud.63
                                                                                                                                                                  180.1 if the facts and circumstances of
                                                  duty (established by another law or rule,                   API and NPRA believe that the                       a particular case so warrant. Finally, the
                                                  or agreement, understanding, or some                     Commission should clarify that only                    Commission declines to impose any
                                                  other source), or by trading on the basis                statements and acts pertaining to                      restriction on final Rule 180.1(a)(2) to
                                                  of material nonpublic information that                   transactions in futures, swaps, or                     misstatements or omissions that distort
                                                  was obtained through fraud or                            commodities markets underlying futures                 or, in the case of an attempted violation
                                                  deception, may be in violation of final                  or swaps may give rise to liability under              of 180.1(a)(2), are likely to distort
                                                  Rule 180.1. The Commission believes                      proposed Rule 180.1.64 API and NPRA                    market conditions. Such a restriction
                                                  that this application of the final Rule                  also believe that the Commission should                would be tantamount to requiring a
                                                  would be consistent with our                             exercise its discretion to exclude                     price or market effect for a violation of
                                                  responsibility to protect market                         ‘‘partial omissions’’ from any final                   final Rule 180.1. As stated above, the
                                                  participants and promote market                          Rule.65                                                Commission rejects any such
                                                  integrity and with our statement in the                     Mr. Chris Barnard (‘‘Barnard’’)                     requirement for a violation of final Rule
                                                  NOPR that section 6(c)(1) is a broad                     believes the proposed rules should                     180.1 because the statute it implements,
                                                  catch-all provision, reaching any                        apply to both positive misconduct and                  CEA section 6(c)(1), imposes no such
                                                  manipulative or deceptive device or                      misconduct by omission given the                       requirement.
                                                  contrivance.’’ 60                                        ongoing nature of the rights and
                                                     The Commission declines to adopt                                                                             E. The Statutory Exception for Good
                                                                                                           obligations that may be created in a                   Faith Mistakes
                                                  comments recommending outright                           swap agreement.66
                                                  rejection of the potential application of                                                                       1. Comments
                                                  the ‘‘fraud-on-the-market’’ theory under                 LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 171        When considering the application of
                                                  final Rule 180.1.61 The ‘‘fraud-on-the-                  (2008).
                                                                                                             62 See, e.g., Berko v. SEC, 316 F.2d 137, 143 (2d
                                                                                                                                                                  final Rule 180.1(a)(2), several
                                                     57 Id. (internal quotation marks and citation         Cir. 1963) (finding reliance and injury to private     commenters asked the Commission to
                                                  omitted).                                                shareholders ‘‘legally irrelevant’’ to the SEC’s       extend CEA section 6(c)(1)(C)’s
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                     58 See, e.g., Associations at page 5; MFA at page     Exchange Act section 10(b) and SEC Rule 10b–5          provision for ‘‘Good Faith Mistakes’’ in
                                                  5.                                                       claim); see also United States v. Haddy, 134 F.3d      the mistaken transmission of ‘‘false or
                                                     59 See, e.g., Dodd-Frank Act section 746,             542 (3d Cir. 1998) (concluding that securities laws
                                                                                                           did not require proof of reliance in an Exchange Act   misleading or inaccurate information to
                                                  amending CEA section 4c(a) (7 U.S.C. 6c(a)).
                                                     60 75 FR at 67658.                                    section 10(b) action brought by government).           a price reporting service’’ to other
                                                                                                             63 COPE at page 5.
                                                     61 In the securities context, ‘‘the ‘fraud-on-the-
                                                                                                             64 API and NPRA at page 11.                           67 API and NPRA at page 11.
                                                  market’ presumption helps investors who cannot
                                                                                                             65 API and NPRA at page 23.                           68 See discussion in subsection G below.
                                                  demonstrate that they, themselves, relied on fraud
                                                  that reached the market.’’ Stoneridge In v. Partners,      66 Barnard Comment Letter at page 2.                  69 API and NPRA at page 23.




                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00029   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                                Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 8 of 15
                                                  41404              Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  violations under CEA section 6(c)(1) and                 the statute supports a specific intent                 manipulation from ‘‘knowingly’’ to
                                                  proposed Rule 180.1. API and NPRA                        standard.74 In the alternative, API and                ‘‘reckless.’’ 83 Professor Greenberger
                                                  request that the good faith exception be                 NPRA, CMC, Edison Electric Institute                   states that CEA section 6(c)(1) was
                                                  expanded to cover ‘‘all public                           (‘‘EEI’’), MFA, and the Associations                   designed to empower the Commission
                                                  statements or reports by a market                        propose a standard of ‘‘extreme                        with ‘‘the same anti-manipulation
                                                  participant or other communications                      recklessness.’’ 75 Additionally,                       standard employed by the [SEC] for
                                                  covered by the proposed rule.’’ 70 Platts                commenter COPE states that the                         more than 75 years, which has been
                                                  seeks extension of CEA section                           Commission should make clear that the                  upheld and defined in many court
                                                  6(c)(1)(C)’s good faith mistakes                         type of recklessness contemplated is not               cases, including the Supreme Court.’’ 84
                                                  exception to proposed Rules 180.1 and                    recklessness in a tort sense, but rather                  The Air Transport Association
                                                  180.2, and Argus Media, Inc. (‘‘Argus’’)                 a business activity that diverges so                   (‘‘ATA’’) believes that the scienter
                                                  asks the Commission to extend CEA                        greatly from rational market behavior as               standard should enable the Commission
                                                  section 6(c)(1)(C) to CEA section                        to indicate a fraudulent intent.76                     to police and punish a broader array of
                                                  9(a)(2).71                                                  The ABA Derivatives Committee                       potentially manipulative conduct than
                                                                                                           requests that in cases alleging                        is reachable under the CEA section
                                                  2. Commission Determination                              manipulation under final Rule 180.1,                   9(a)(2) anti-manipulation provision.85
                                                     In crafting CEA section 6(c)(1)(C),                   the Commission must show a specific
                                                                                                                                                                  2. Commission Determination
                                                  Congress could have extended the                         intent to cause an artificial price to
                                                  exception for good faith mistakes to all                 satisfy the scienter requirement.77                       Upon consideration of all the
                                                  of CEA sections 6(c) and 9(a)(2) but did                    CEF requests that if a recklessness                 comments in this rulemaking record, the
                                                  not do so. Following the plain text of                   standard is adopted, it should not                     Commission clarifies that a showing of
                                                  CEA section 6(c)(1)(C), the Commission                   extend to violations arising under CEA                 recklessness is, at a minimum,
                                                  limited the good faith exception in final                section 9(a)(2).78 In addition, CEF                    necessary to prove the scienter element
                                                  Rule 180.1 to the mistaken transmission                  suggests that the Commission confirm                   of final Rule 180.1.86 Consistent with
                                                  of false or misleading or inaccurate                     that it will not adopt a scienter                      long-standing precedent under the
                                                  information to a price reporting service.                requirement ‘‘that creates an implied                  commodities and securities laws, the
                                                  The Commission also makes clear that                     presumption that sophisticated traders                 Commission defines recklessness as an
                                                  the scienter requirement of final Rule                   understand and are aware of the effects                act or omission that ‘‘departs so far from
                                                  180.1, final Rule 180.2, and CEA section                 of their actions taken in the normal                   the standards of ordinary care that it is
                                                  9(a)(2) functions to ensure that good-                   course of business on other commodity                  very difficult to believe the actor was
                                                  faith mistakes or negligence will not                    or securities markets.’’ 79                            not aware of what he or she was
                                                  constitute a violation of the final Rules                   PMAA supports and encourages the                    doing.’’ 87 Proof of knowledge, however,
                                                  under any circumstance. Thus, a person                   Commission to adopt ‘‘recklessness’’ as                is not required.88 Certain commenter
                                                  lacking the requisite scienter cannot be                 the level of scienter, particularly when               requests for a scienter standard of
                                                  found to have engaged in a                               evaluating issues relating to algorithmic              ‘‘specific intent’’ would unduly limit
                                                  manipulative or deceptive device or                      market manipulation.80 According to                    the scope of final Rule 180.1. Likewise,
                                                  contrivance within the meaning of CEA                    PMAA, the Commission’s adoption of a
                                                  section 6(c)(1).                                         ‘‘recklessness’’ standard in CEA section                 83 Professor   Greenberger at page 2.
                                                                                                                                                                    84 Professor   Greenberger at page 2 (internal
                                                                                                           4c(a)(7) and proposed Rules 180.1 and
                                                  F. The Required Scienter for a Violation                                                                        quotation marks and citation omitted). Professor
                                                                                                           180.2 should impose enhanced duties of                 Greenberger states that the Commission correctly
                                                  of Final Rule 180.1                                      diligence on those using or employing                  proposes that judicial precedent interpreting and
                                                  1. Comments                                              automated trading systems.81                           applying Exchange Act Section 10(b) and SEC Rule
                                                                                                              Mr. Clarence Townsend                               10b–5 in the context of the securities markets
                                                     Several commenters asked the                          (‘‘Townsend’’) believes the standard of                should guide application of the scienter standard
                                                  Commission to clarify the standard of                                                                           relevant to proposed Rule 180.1 given that proposed
                                                                                                           scienter should be strengthened to                     Rule 180.1 is modeled on SEC Rule 10b–5. Id. In
                                                  scienter under proposed Rule 180.1.                      ‘‘reckless manipulation.’’ 82                          Professor Greenberger’s view, such judicial
                                                     Senator Levin recommends that the                        Professor Greenberger states that                   precedent ‘‘will provide regulatory certainty and
                                                  Commission shift the burden of proof                     section 6(c)(1) lowers the standard of                 will not disrupt the market function.’’ Id.
                                                  with respect to intent to market                                                                                   85 ATA Comment Letter at page 4.

                                                  participants, which would require them                      74 ABA Derivatives Committee at pages 11–13;
                                                                                                                                                                     86 See, e.g., SEC v. U.S. Envtl., Inc., 155 F.3d 107,

                                                  to show that their conduct was not                       CEF at page 5; MFA at pages 6–7; API and NPRA          111 (2d Cir. 1998) (finding allegation of reckless
                                                                                                           at pages 12–16. API and NPRA also believe that a       participation in a market manipulation sufficient to
                                                  manipulative.72                                                                                                 state a claim of violation of Exchange Act section
                                                     API and NPRA state that the                           recklessness standard may be appropriate in the
                                                                                                           highly regulated securities context with its           10(b)).
                                                  Commission should clarify that scienter                  fiduciary duties and strict disclosure requirements,
                                                                                                                                                                     87 Drexel Burnham Lambert Inc. v. CFTC, 850

                                                  may not be premised on the collective                    but a recklessness standard in this context would      F.2d 742, 748 (DC Cir. 1988); see also Sundstrand
                                                  knowledge of an entire company, but                      increase the costs of complying with a market          Corp. v. Sun Chem. Corp., 553 F.2d 1033, 1045 (7th
                                                                                                           manipulation rule and deter market participants        Cir. 1977), cert. denied, 434 U.S. 875 (1977)
                                                  instead must be based on the knowledge                   from disclosing relevant information that helps        (holding that recklessness under SEC Rule 10b–5
                                                  of the person participating in the                       markets to function more efficiently.                  means ‘‘an extreme departure from the standards of
                                                  deceptive or fraudulent conduct.73                          75 API and NPRA at page 17; CMC at page 2; EEI      ordinary care, and which presents a danger of
                                                     The ABA Derivatives Committee,                        Comment Letter at page 4; MFA at page 6;               misleading buyers or sellers that is either known to
                                                                                                           Associations at pages 2 and 6–9.                       the defendant or is so obvious that the actor must
                                                  CEF, MFA, API and NPRA disagree with                                                                            have been aware of it’’) (internal quotation marks
                                                                                                              76 COPE at page 7.
                                                  the Commission’s proposal to adopt                                                                              and citation omitted); SEC v. Platforms Wireless
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                                                                              77 ABA Derivatives Committee at pages 11–15.
                                                  recklessness as the scienter requirement,                   78 CEF at page 7.
                                                                                                                                                                  Int’l Corp., 617 F.3d 1072, 1093–94 (9th Cir. 2010)
                                                  believing instead that the language of                                                                          (‘‘scienter [under SEC Rule 10b–5] requires either
                                                                                                              79 CEF at page 7. Rather, CEF believes that the
                                                                                                                                                                  deliberate recklessness or conscious recklessness,
                                                                                                           CFTC should evaluate alleged manipulation on a         and [ ] it includes a subjective inquiry turning on
                                                    70 API and NPRA at page 25.                            case-by-case basis, taking into consideration the      the defendant’s actual state of mind’’) (internal
                                                    71 PlattsComment Letter at pages 4–6; Argus            facts and circumstances of each case.                  quotation marks and citations omitted).
                                                  Comment Letter at pages 1 and 5–6.                          80 PMAA at page 2.                                     88 See, e.g. Hollinger, v. Titan Capital Corp., 914
                                                    72 Senator Levin at page 4.                               81 PMAA at page 2.
                                                                                                                                                                  F.2d 1564, 1568–96 (9th Cir. 1990) (en banc), cert.
                                                    73 API and NPRA at page 18.                               82 Townsend Comment Letter at page 1.               denied, 111 S. Ct. 1621 (1991).



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00030   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                               Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 9 of 15
                                                                      Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                                     41405

                                                  in response to comments calling for a                     The judicial decisions on the                               CME Group states that the
                                                  bifurcated approach to scienter under                     applicability of the collective                          Commission should interpret the ‘‘in
                                                  6(c)(1) and final Rule 180.1, that is,                    knowledge theory under Exchange Act                      connection with’’ standard to require a
                                                  specific intent to effect a price or price                section 10(b) involve only private                       ‘‘nexus’’ between transactions (or offers
                                                  trend that does not reflect legitimate                    securities litigation; the Commission is                 to transact) subject to CFTC jurisdiction
                                                  forces of supply and demand for non-                      unaware of any judicial decision                         and prohibited fraudulent or deceptive
                                                  fraud based manipulations, and                            applying the so-called collective                        conduct.94 CEF expressed concern that
                                                  ‘‘extreme recklessness’’ in fraud-based                   knowledge theory under Exchange Act                      a broad interpretation of the phrase ‘‘in
                                                  manipulations, the Commission states,                     section 10(b) where the government is                    connection with’’ may result in
                                                  as it did in the NOPR, that it will be                    the plaintiff. Further, the Supreme Court                conflicting or duplicative regulation
                                                  guided, but not controlled by, judicial                   has not spoken to the issue under                        with other agencies, including the
                                                  precedent interpreting and applying                       Exchange Act section 10(b) or any other                  Federal Energy Regulatory Commission
                                                  scienter under Exchange Act section                       similar fraud-based prohibition.                         (‘‘FERC’’), SEC, Federal Trade
                                                  10(b) and SEC Rule 10b–5.89 At the                          Given that the collective knowledge                    Commission (‘‘FTC’’) and the Public
                                                  same time, the Commission makes clear                     theory of alleging and proving scienter                  Utility Commission of Texas.95
                                                  that final Rule 180.1 does not reach                      against corporate defendants is                             Senator Levin believes the
                                                  inadvertent mistakes or negligence.                       permissible in certain circuits, and                     Commission should employ its new
                                                  Final Rule 180.1 will not affect market                   because the Commission finds the                         authority under CEA section 6(c) to
                                                  participants engaged in legitimate                        policy rationale underlying the theory to                prevent manipulative and disruptive
                                                  market activity undertaken in good                        be in the public interest (i.e., that it                 activities even where the impacts may
                                                  faith.90 Under final Rule 180.1, the                      creates incentives for the corporate                     only be felt in other markets—including
                                                  plaintiff bears the burden of proving the                 entity to create and maintain effective                  markets regulated by the SEC.96 Senator
                                                  violation by a preponderance of the                       internal communications and controls
                                                                                                                                                                     Levin expresses concern that, as
                                                  evidence.91                                               to prevent wrongful and harmful
                                                                                                                                                                     currently drafted, the proposed rules
                                                     With respect to comments requesting                    conduct), the Commission declines to
                                                                                                                                                                     may not allow the CFTC to effectively
                                                  clarification that scienter may not be                    adopt comments requesting that the
                                                                                                                                                                     regulate market activity that is intended
                                                  premised on the collective knowledge of                   Commission foreclose the collective
                                                                                                                                                                     to or actually does artificially change
                                                  an entire company, the Commission                         knowledge theory in any case. Rather,
                                                                                                                                                                     prices in another market or product.97
                                                  notes that there is disagreement among                    the Commission intends to follow the
                                                  the circuits on the collective knowledge                  law of the various circuits and, in all                  2. Commission Determination
                                                  theory—that is, the courts disagree on                    cases, consider the totality of the facts
                                                                                                            and circumstances of a particular case                      Upon careful consideration of the
                                                  whether the conduct of one corporate                                                                               entire rulemaking record, the
                                                  agent can be aggregated with another                      before deciding whether enforcement
                                                                                                            action is appropriate and in the public                  Commission finds it unnecessary to
                                                  corporate agent’s state of mind in                                                                                 alter the text of final Rule 180.1. The
                                                  holding a corporation liable for fraud.92                 interest.
                                                                                                                                                                     Commission interprets the words ‘‘in
                                                    89 75
                                                                                                            G. The Scope of the Phrase ‘‘In                          connection with’’ broadly, not
                                                           FR at 67659.
                                                    90 Consistent
                                                                                                            Connection With’’                                        technically or restrictively. Section
                                                                    with the Supreme Court’s
                                                  interpretation of Exchange Act section 10(b) in           1. Comments                                              6(c)(1) and final Rule 180.1 reach all
                                                  Ernst & Ernst v. Hochfelder, 425 U.S. 185, 206                                                                     manipulative or deceptive conduct in
                                                  (1976), the Commission finds no indication in CEA            In response to the NOPR, Better                       connection with the purchase, sale,
                                                  section 6(c)(1) that Congress intended anyone to be       Markets requested the Commission                         solicitation, execution, pendency, or
                                                  made liable for a violation of final Rule 180.1 unless    interpret the ‘‘in connection with’’
                                                  he or she acted other than in good faith.                                                                          termination of any swap, or contract of
                                                     91 See, e.g., Herman & Maclean v. Huddleston,
                                                                                                            language of Proposed Rule 180.1                          sale of any commodity in interstate
                                                  459 U.S. 375, 387–90 (1983), citing SEC v. C. M.          broadly to include not only the                          commerce, or contract for future
                                                  Joiner Leasing Corp., 320 U.S. 344, 355 (1943).           transaction giving rise to a swap                        delivery on or subject to the rules of any
                                                     92 Compare, e.g., United States v. Bank of New         agreement, but also all of the continuing                registered entity. Accordingly, final
                                                  England, N.A., 821 F.2d 844, 856 (1st Cir. 1987)          performance obligations under such
                                                  (holding in a corporate criminal liability action                                                                  Rule 180.1 covers conduct including,
                                                  arising under the Currency Transaction Reporting
                                                                                                            agreement.93                                             but not limited to, all of the payment
                                                  Act, that ‘‘[c]orporations compartmentalize                                                                        and other obligations arising under a
                                                  knowledge, subdividing the elements of specific           officer’’); Southland Sec. Corp. v. INSpire Ins.
                                                  duties and operations into smaller components. The        Solutions Inc., 365 F.3d 353, 364–65 (5th Cir. 2004)     swap.
                                                  aggregate of those components constitutes the             (quoting In re Apple Computer Inc., 243 F. Supp.            While broad, the elasticity of the ‘‘in
                                                  corporation’s knowledge of a particular operation         2d 1012, 1023 (N.D. Cal. 2002)) (‘‘ ‘A defendant         connection with’’ language is not
                                                  * * * [and the] corporation cannot plead innocence        corporation is deemed to have the requisite scienter
                                                  by asserting that the information obtained by             for fraud only if the individual corporate officer       limitless. In this regard, the Commission
                                                  several employees was not acquired by any one             making the statement has the requisite level of          finds the Supreme Court’s decision in
                                                  individual who then would have comprehended its           scienter * * * at the time he or she makes the           Zandford interpreting SEC Rule 10b–5’s
                                                  full import’’); City of Monroe Employees Retirement       statement’ * * * [T]he required state of mind must       ‘‘in connection with’’ language
                                                  System v. Bridgestone Corp., 387 F.3d 468, 690 (6th       actually exist in the individual making the
                                                  Cir. 2004) (finding that plaintiffs adequately            misrepresentation and may not simply be imputed          particularly instructive.98 In its opinion,
                                                  pleaded securities fraud claims against a corporate       to that individual on general principles of agency’’),   the Court gave the following example to
                                                  defendant even though the complaint failed to             cited with approval in Makor Issues & Rights, Ltd.
                                                  allege that the corporate agent whose scienter was        v. Tellabs Inc., 513 F.3d 702, 708 (7th Cir. 2008);
                                                                                                                                                                     based swap, and also targeted a specific
                                                  imputed to the corporation ‘‘played any role in           United States v. Sci. Applications Int’l Corp., 626
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                                                                                                                                     characteristic of swaps—the ongoing payments or
                                                  drafting, reviewing, or approving’’ the allegedly         F.3d 1257, 1274–75 (DC Cir. 2010) (holding a
                                                                                                                                                                     deliveries between the parties throughout the life of
                                                  false representations or ‘‘that he was, as a matter of    ‘‘collective knowledge’’ jury instruction
                                                                                                                                                                     the security-based swap in accordance with their
                                                  practice, or by job description, typically involved in    inconsistent with the scienter requirement under
                                                                                                                                                                     rights and obligations.
                                                  the creation of such documents’’); with Nordstrom         the False Claims Act and expressing doubt, in dicta,        94 CME Group at pages 9–10.
                                                  Inc. v. Chubb & Son Inc., 54 F. 3d 1424, 1435 (9th        regarding the use of ‘‘collective knowledge’’ to
                                                                                                                                                                        95 CEF at pages 3–4.
                                                  Cir. 1995) (‘‘there is no case law supporting an          establish corporate scienter in non-FCA cases).
                                                                                                               93 Better Markets at page 2. Better Markets notes        96 Senator Levin at pages 5–6.
                                                  independent ‘collective scienter’ theory,’’ i.e., the
                                                                                                                                                                        97 Senator Levin at pages 5–6.
                                                  theory ‘‘that a corporation’s scienter could be           that the SEC employed the language in connection
                                                  different from that of an individual director or          with the ‘‘offer, purchase or sale’’ of any security-       98 SEC v. Zandford, 535 U.S. 813 (2002).




                                             VerDate Mar<15>2010    17:56 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00031   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM     14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 10 of 15
                                                  41406               Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  highlight the limits of SEC Rule 10b–5                   effect (a proposal that API and NPRA                    behavior (non-economic, stand-alone
                                                  applicability:                                           submit would exceed the Commission’s                    transactions for the actor) injects false or
                                                                                                           authority), then the Commission should                  misleading information into a market
                                                     If * * * a broker embezzles cash from a               clarify that the enhanced sanctions in                  and consequently impairs its
                                                  client’s account or takes advantage of the               section 753 of the Dodd-Frank Act apply
                                                  fiduciary relationship to induce his client                                                                      integrity.109
                                                  into a fraudulent real estate transaction, then          only to cases of manipulation or
                                                                                                           attempted manipulation, and not to                      2. Commission Determination
                                                  the fraud would not include the requisite
                                                  connection to a purchase or sale of securities.          every alleged violation of the rule.102                    With respect to penalties, the
                                                  Likewise if the broker told his client he was            CEF seeks clarification that, in a case of              Commission will follow CEA section
                                                  stealing the client’s assets, that breach of             a false reporting violation under CEA
                                                  fiduciary duty might be in connection with                                                                       6(c)(10)(C)(ii), which states that the
                                                                                                           section 6(c)(1)(A), the Commission is
                                                  a sale of securities, but it would not involve                                                                   Commission may assess ‘‘in any case of
                                                                                                           not permitted to impose a penalty of an
                                                  a deceptive device or fraud.99                                                                                   manipulation or attempted
                                                                                                           amount equal to the greater of $1
                                                    The Commission intends to be guided                                                                            manipulation in violation of [CEA
                                                                                                           million or treble damages pursuant to
                                                  by this and other precedent interpreting                 CEA section 6(c)(10)(C)(ii).103                         section 6(c)] or section 9(a)(2), a civil
                                                  the words ‘‘in connection with’’ in the                     On the subject of implementation, API                penalty of not more than an amount
                                                  securities context.100                                   and NPRA ask that any final rule adopt                  equal to the greater of—(I) $1,000,000;
                                                    As to comments regarding cross-                        a 180-day effective date to enable the                  or (II) triple the monetary gain to the
                                                  market manipulation, the Commission                      industry to design and implement                        person for each such violation.’’ CEF’s
                                                  intends to apply final Rule 180.1 to the                 comprehensive compliance                                request that the penalties for
                                                  fullest extent allowed by law when                       programs.104 EEI and CEF recommend                      manipulation not apply to violations of
                                                  determining whether conduct in one                       that the CFTC implement its new                         CEA section 6(c)(1)(A) is declined
                                                  market is ‘‘in connection with’’ an                      authority in a cooperative manner with                  because such an outcome would conflict
                                                  activity or product subject to the                       FERC and further recommend that it                      with the plain language of the statute.
                                                  jurisdiction of the Commission. Further,                 hold a workshop, before the final Rule                  False or misleading or inaccurate
                                                  where the Commission’s jurisdiction is                   is issued, on a variety of subjects related             reporting is a type of unlawful
                                                  not exclusive,101 the Commission will,                   to interpretation and application of the                manipulation specifically prohibited by
                                                  to the extent practicable and consistent                 final Rule.105 Professor Greenberger                    CEA section 6(c)(1)(A). Accordingly,
                                                  with its longstanding practice,                          believes that the Commission correctly                  where section 6(c)(1)(A) applies, the
                                                  coordinate its enforcement efforts with                  states in the NOPR that market                          Commission may assess a penalty of an
                                                  other federal or state law enforcement                   participants should already have                        amount equal to the greater of $1
                                                  authorities.                                             constructed and implemented                             million or treble damages under CEA
                                                  H. Penalty, Procedure, Effect on                         procedures to guard against their                       section 6(c)(10)(C)(ii) for each such
                                                  Automated Trading Systems, and a                         employees’ and agents’ attempts at                      violation.
                                                  Proposal To Define Manipulation                          manipulation. As such, Professor
                                                                                                           Greenberger believes that there should                     The Commission declines to adopt
                                                  1. Comments                                              not be any additional cost to the existing              comments recommending that it
                                                     With regard to the penalty for                        market participants.106                                 conduct further technical conferences
                                                  violating final Rule 180.1, API and                         On the issue of use or employment of                 on this rulemaking. The Commission
                                                  NPRA state that if the Commission                        algorithmic or automated trading                        has provided notice and opportunity to
                                                  chooses to promulgate a catch-all anti-                  systems, the PMAA requests that the                     comment and has met with numerous
                                                  fraud rule without regard to whether the                 Commission establish standards                          groups to discuss this rulemaking.110
                                                  conduct had a manipulative purpose or                    governing the use of algorithmic trading                Further, as noted above, there is
                                                                                                           technology by requiring internal                        extensive case law interpreting SEC
                                                     99 Id. at 825 n. 4. The holding of Zandford is        controls such as logs and specific                      Rule 10b–5 upon which final Rule 180.1
                                                  consistent with judicial interpretations of the          notification protocols, directed to the                 is modeled.111
                                                  phrase ‘‘in or in connection with’’ in the anti-fraud    trading entity, when significant code
                                                  provisions of the CEA, particularly section 4b(a),                                                                  The Commission declines to adopt
                                                  which prohibits any person from defrauding               modification of its algorithm takes                     comments requesting heightened
                                                  another person ‘‘in or in connection with’’ a            place, including interpretation by the                  supervision of algorithmic and
                                                  commodity futures transaction. For example, in R         algorithm of digitized news and social                  automated trading systems as beyond
                                                  & W Tech. Servs. Ltd., v. CFTC, 205 F.3d 165 (5th
                                                  Cir. 2000), cert. denied, 531 U.S. 817 (2000), the
                                                                                                           networking sources.107                                  the scope of this rulemaking.
                                                  Fifth Circuit, in affirming the liability of a
                                                                                                              Finally, the Brattle Group economists
                                                                                                           state that the Commission should adopt                  Nevertheless, as a general matter, a
                                                  defendant for defrauding another person, refused to
                                                  construe ‘‘in or in connection with’’ and 4b(a)          its proposed definition of manipulation:                supervisory failure may be one of the
                                                  narrowly. Id. at 171–74. Rather, the court endorsed      ‘‘Manipulation is engaging in                           facts and circumstances that the
                                                  the Commission’s position that fraud in the sale of                                                              Commission considers in determining
                                                  investment advice will be ‘‘in connection with’’ the     anomalous price-making behavior
                                                  sale of a commodities futures contract ‘‘if the fraud    intended to alter a price in order to                   whether a violation of the final Rule
                                                  relates to’’ the risk of trading and the primary         profit in affected price-taking                         exists.
                                                  purpose of the advice is to execute trades. Id. at                                                                  The Commission declines to adopt
                                                  172–73. As a general matter, the Supreme Court has
                                                                                                           transactions.’’ 108 The Brattle Group
                                                  stated that anti-fraud and anti-manipulation             economists contend that manipulation                    comments proposing a new economics-
                                                  provisions of the CEA are to be construed broadly.       thus defined can be interpreted as a                    based definition of manipulation.
                                                  See, e.g., CFTC v. Schor, 478 U.S. 833, 836 (1986)       form of fraud whereby anomalous                         Instead, as stated above, all relevant
                                                  (‘‘The CEA broadly prohibits fraudulent and
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  manipulative conduct in connection with                       102 API
                                                  commodity futures transactions.’’).                                and NPRA at pages 10–11.                        109 Brattle  Group economists at pages 6–7.
                                                                                                                103 CEF
                                                                                                                      at page 8.                                     110 A
                                                     100 Zandford, 535 U.S. 813 (2002); see also Merrill                                                                    list of all external meetings held on Dodd-
                                                                                                             104 API and NPRA at page 27.
                                                  Lynch, Pierce, Fenner & Smith, Inc. v. Dabit, 547                                                                Frank Act section 753 is available at: http://
                                                                                                             105 EEI at pages 2–4; CEF at pages 4–5.               www.cftc.gov/LawRegulation/DoddFrankAct/
                                                  U.S. 71, 85 (2006) (holding that the ‘‘in connection
                                                  with’’ language of SEC Rule 10b–5 requires a nexus         106 Greenberger at page 4.                            ExternalMeetings/index.htm.
                                                  between fraudulent conduct and a securities                107 PMAA at pages 1–2.                                   111 Similarly, the Commission has ample
                                                  transaction).                                              108 Brattle Group economists Comment Letter at        experience enforcing the predecessor provisions of
                                                     101 7 U.S.C. 2(a)(1)(A).                              page 6.                                                 final Rule 180.2.



                                             VerDate Mar<15>2010   17:56 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00032   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 11 of 15
                                                                     Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                                    41407

                                                  facts and circumstances must be                          the current rulemaking initiative and                   that legal interpretation.124 Professor
                                                  considered in determining whether a                      issue a separate and more detailed                      Greenberger believes that Commission
                                                  violation of final Rule 180.1 exists.                    NOPR for public comment.117                             precedent supports the position that
                                                                                                              EEI requests that the Commission                     illegal effect on price can often be
                                                  V. Discussion of CEA Section 6(c)(3)                     affirm in regulatory text that the scienter             conclusively presumed from the nature
                                                  and Final Rule 180.2                                     requirement for proposed Rule 180.2 is                  of the conduct in question and other
                                                     The Commission proposed Rule 180.2                    specific intent under the Commission’s                  factual circumstances not requiring
                                                  under its general rulemaking authority,                  four-prong test.118 This four-part test is              expert economic analysis.125
                                                  CEA section 8a(5) and its statutory                      described in subsection B below.                           ATA believes that the Commission
                                                  authority to prohibit manipulation                       Likewise, the Associations believe that                 should consider whether its complete
                                                  under new CEA section 6(c)(3).                           the Commission should not use CEA                       reliance on past precedent in
                                                  Proposed Rule 180.2 mirrors the text of                  section 6(c)(3) as a mechanism to lower                 interpreting manipulation under
                                                  new CEA section 6(c)(3), by stating that                 the specific intent standard traditionally              proposed Rule 180.2 needlessly narrows
                                                  ‘‘[i]t shall be unlawful for any person,                 required in manipulation cases. Instead,                the potential reach of the amended anti-
                                                  directly or indirectly, to manipulate or                 the Commission should issue clarifying                  manipulation provision of section
                                                  attempt to manipulate the price of any                   guidance that conforms to the                           6(c)(3), anchoring its interpretation to a
                                                  swap, or of any commodity in interstate                  traditional framework of enforcement,                   past standard that has proven
                                                  commerce, or for future delivery on or                   including the theory of liability set forth             remarkably difficult to enforce.126 ATA
                                                  subject to the rules of any registered                   in the Di Placido matter.119                            notes that section 6(c)(3) as amended is
                                                  entity.’’ In the NOPR, the Commission                       With respect to the scope of                         broader than both its prior version and
                                                  proposed to continue ‘‘interpreting the                  application of proposed Rule 180.2,                     section 9(a)(2) by its inclusion of the
                                                  prohibition on price manipulation and                    CMC recommends the Commission                           word ‘‘indirectly,’’ making it unlawful
                                                  attempted price manipulation to                          clarify that CEA section 6(c)(3) does not               to indirectly manipulate or attempt to
                                                  encompass every effort to improperly                     confer any additional enforcement                       manipulate prices.127
                                                  influence the price of a swap,                           authority beyond the holding in the Di                  B. Commission Determination
                                                  commodity, or commodity futures                          Placido matter.120
                                                  contract.’’ 112                                             CMC and MFA recommend that the                          In response to the comments received
                                                                                                           Commission make clear that proposed                     regarding this matter, the Commission
                                                  A. Comments                                              Rule 180.2 does not create a                            reiterates that, in applying final Rule
                                                     The CME Group believes that the                       presumption that a price is artificial                  180.2, it will be guided by the
                                                  Commission should employ a bright-                       merely because one or more isolated                     traditional four-part test for
                                                  line test under final Rule 180.2 that                    transactions are deemed uneconomic                      manipulation that has developed in case
                                                  distinguishes prohibited manipulative                    without proof of a specific intent to                   law arising under 6(c) and 9(a)(2): (1)
                                                  conduct from legitimate competitive                      move prices.121 The Associations and                    That the accused had the ability to
                                                  trading activities. To that end, CME                     MFA believe that the Commission’s                       influence market prices; (2) that the
                                                  Group urges the Commission to clarify                    statement in the NOPR ‘‘that prices [are]               accused specifically intended to create
                                                  what factors or types of activity the                    affected by a factor not consistent with                or effect a price or price trend that does
                                                  Commission considers to be ‘‘intended                    normal forces of supply and demand                      not reflect legitimate forces of supply
                                                  to interfere with the legitimate forces of               will often follow inescapably from proof                and demand; 128 (3) that artificial prices
                                                  supply and demand.’’ 113 The CME                         of the actions of the alleged                           existed; and (4) that the accused caused
                                                  Group believes the Commission’s                          manipulator’’ is an overly aggressive                   the artificial prices.129
                                                  statement in the NOPR that ‘‘an illegal                  reading of judicial precedent like Di                      The Commission reaffirms the
                                                  effect on price can often be conclusively                Placido. 122 MFA believes that the                      requirement under final Rule 180.2 that
                                                  presumed from the nature of the                          Commission should not create a                          a person must act with the requisite
                                                  conduct in question and other factual                    ‘‘conclusive presumption’’ that a price                 specific intent. In other words,
                                                  circumstances not requiring expert                       is artificial without proof of specific                 recklessness will not suffice under final
                                                  economic analysis’’ 114 is tantamount to                 intent to move prices.123                               Rule 180.2 as it will under final Rule
                                                  a ‘‘we-know-it-when-we-see-it-                              Professor Greenberger states that                    180.1. The Commission finds this level
                                                  approach’’ that impermissibly collapses                  although the Commission has already                     of intent necessary to ensure that
                                                  the third and fourth elements of the                     interpreted the ‘‘prohibition on price                  legitimate conduct is not captured by
                                                  traditional framework for manipulation                   manipulation and attempted price                        final Rule 180.2, which covers non-
                                                  outlined in Cox.115                                      manipulation to encompass every effort                  fraud based manipulation. Given the
                                                     COPE and EEI believe that the                         to influence the price of a swap,
                                                                                                                                                                     124 Professor  Greenberger at page 4.
                                                  provisions in proposed Rule 180.1 are                    commodity, or commodity futures                           125 Professor  Greenberger at page 4.
                                                  the same as proposed Rule 180.2 and                      contract that is intended to interfere                     126 ATA at page 1.
                                                  thus the latter should be deleted.116 EEI                with the legitimate forces of supply and                   127 ATA at page 4.
                                                  recommends that if the Commission                        demand in the marketplace,’’ it is                         128 In re Indiana Farm Bureau Cooperative Assn.,

                                                  chooses not to delete proposed Rule                      important to reaffirm the relevance of                  Inc., [1982–1984 Transfer Binder] Comm. Fut. L.
                                                  180.2, it should carve this section out of                                                                       Rep. (CCH) ¶ 21,796 (CFTC Dec. 17, 1982), citing
                                                                                                                117 EEI
                                                                                                                     at page 6.                                    Volkart Bros., Inc. v. Freeman, 311 F.2d 52 (5th Cir.
                                                                                                                118 EEI                                            1962); In re Hohenberg Bros. Co., [1975–1977
                                                    112 75   FR at 67658.                                            at page 7.
                                                                                                                                                                   Transfer Binder] Comm. Fut. L. Rep. (CCH) ¶ 20,271
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                     113 CME Group at page 11. CME Group states that         119 Associations at page 10 referring to In re Di
                                                                                                                                                                   (CFTC Feb. 18, 1977).
                                                  the Commission also should clarify how to                Placido, 2008 WL 4831204 (CFTC 2008), affd in              129 In re Cox [1986–1987 Transfer Binder], Comm.
                                                  determine whether a price has been affected by           pertinent part, Di Placido v. CFTC, 364 Fed Appx.
                                                                                                                                                                   Fut. L. Rep. (CCH) ¶ 23,786, 1987 CFTC LEXIS 325,
                                                  illegitimate factors. CME Group at pages 11–12.          657, 2009 WL 3326624 (2d Cir. 2009), cert. denied,
                                                                                                                                                                   at *9, 1987 WL 106879, at *3 (CFTC July 15, 1987).
                                                     114 75 FR at 67660–61.                                130 S. Ct. 1883 (Mar. 22, 2010).
                                                                                                             120 CMC at pages 2–3.
                                                                                                                                                                   In cases of attempted manipulation under section
                                                     115 In the Matter of Cox, [1986–1987 Transfer
                                                                                                                                                                   9(a)(2), the CFTC is required to show: (1) An intent
                                                                                                             121 CMC at pages 2–3; MFA at pages 7–8.
                                                  Binder] Comm. Fut. L. Rep. (CCH) P 23,786 at                                                                     to affect the market price; and (2) some overt act
                                                  34,060–61 (CFTC July 15, 1987).                            122 Associations at page 11; MFA at pages 7–8.
                                                                                                                                                                   in furtherance of that intent. See In re Hohenberg
                                                     116 COPE at pages 6–7; EEI at page 6.                   123 MFA at pages 7–8.                                 Bros. Co., ¶ 20,271 at 21,477.



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00033   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 12 of 15
                                                  41408              Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  differences in scope of application                      V. Administrative Compliance and                         the economy, as it would potentially
                                                  between the final Rules, the                             Cost-Benefit Considerations                              create inconsistencies with existing
                                                  Commission declines requests to                             CEA section 15(a) 132 requires the                    statutory and common law standards
                                                  consolidate them.                                        Commission to consider the costs and                     and would place a tremendous burden
                                                     The Commission declines requests to                   benefits of its actions before                           on the Commission’s resources.135
                                                  limit the application of final Rule 180.2                promulgating a regulation under the                      Further, API and NPRA comment that
                                                  to the circumstances set forth in the                    CEA. By its terms, CEA section 15(a)                     the risk of inconsistent standards with
                                                  commenters’ analysis of particular                       does not require the Commission to                       federal and state enforcement
                                                  cases, including the Di Placido matter.                  quantify the costs and benefits of a rule                authorities may exacerbate market
                                                  Likewise, the Commission’s statement                     or to determine whether the benefits of                  participants’ regulatory and compliance
                                                  in the NOPR that an artificial price may                 the regulation outweigh its costs; rather,               risk and burden.136 API and NPRA also
                                                  be ‘‘conclusively presumed’’ under                       it requires the Commission to                            believe that a recklessness standard
                                                  certain facts and circumstances does not                 ‘‘consider’’ the costs and benefits of its               under Section 753 would increase the
                                                  mean that an artificial price may be                     actions. CEA section 15(a) further                       costs of complying with a market
                                                  conclusively presumed in all cases. For                  specifies that the costs and benefits                    manipulation rule and deter market
                                                  example, where, as in Di Placido, a                      shall be evaluated in light of five broad                participants from engaging in legitimate
                                                  trader violates bids and offers in order                 areas of market and public concern: (1)                  business activities and disclosing
                                                  to influence the volume-weighted                         Protection of market participants and                    relevant information that helps markets
                                                  average settlement price, an artificial                  the public; (2) efficiency,                              to function more efficiently as price
                                                  price will be a ‘‘reasonably probable                    competitiveness and financial integrity                  discovery venues.137 API and NPRA
                                                  consequence’’ of the trader’s intentional                of futures markets; (3) price discovery;                 contend that where market participants
                                                  misconduct. Moreover, the Commission                     (4) sound risk management practices;                     seek to comply with an omissions rule
                                                  in the proposed Rule did not say that an                 and (5) other public interest                            by disclosing more information,
                                                  artificial price will be conclusively                    considerations. The Commission may in                    companies will have an incentive to
                                                  presumed in the absence of any                           its discretion give greater weight to any                exercise great caution to ensure that no
                                                  evidence, only that ‘‘extensive economic                 one of the five enumerated areas and                     affirmative statement may be
                                                  analysis may not be necessary’’ to prove                 could in its discretion determine that,                  subjectively considered misleading
                                                  that an artificial price existed.130 To be               notwithstanding its costs, a particular                  through any omission.138
                                                  clear, in some cases the conclusion that                 rule is necessary or appropriate to                         MFA is concerned that ambiguity
                                                  prices were affected by a factor not                     protect the public interest or to                        with respect to legal standards would
                                                  consistent with normal forces of supply                  effectuate any of the provisions or                      increase transaction costs and chill
                                                  and demand will require economic                         accomplish any of the purposes of the                    legitimate trading practices, in turn
                                                  analysis, but in other cases, such a                     CEA.                                                     decreasing market depth and
                                                  showing may, as the Commission stated                       In the NOPR, the Commission stated                    liquidity.139 The Associations state that
                                                  in the proposed Rule, ‘‘follow                           that the proposed rules would enhance                    no new duties of disclosure, inquiry, or
                                                  inescapably from proof of the actions of                 the authority of the Commission to                       diligence should be imposed between
                                                  the alleged manipulator.’’ 131 This is                   ensure fair and equitable markets, and                   two sophisticated parties to a bilateral
                                                  unsurprising given the fact and                          that market participants and the public                  transaction. Any such new duties may
                                                  circumstance specific nature of                          will substantially benefit from such                     discourage legitimate trading activities,
                                                  manipulation cases. Accordingly, the                     enhanced prevention and deterrence of                    increase transaction costs, and, as a
                                                  Commission is not, as some commenters                    manipulation. With respect to costs, the                 result, reduce liquidity and market
                                                  state, collapsing the third and fourth                   Commission also stated that participants                 depth.140 CME and Argus make similar
                                                  elements of the traditional four-part test               in the markets should already have                       comments as to the potential effects on
                                                  for manipulation under section 6(c)(3)                   policies and procedures in place to                      markets as a whole, but do not express
                                                  and final Rule 180.2.                                    ensure that their employees, affiliates                  their concerns in terms of costs. The
                                                     The Commission interprets the terms                   and agents will refrain from attempting                  CME comments that the Commission
                                                  ‘‘directly or indirectly’’ as describing the             to manipulate the markets. The                           must provide greater clarity as to the
                                                  level of involvement necessary to                        Commission invited public comment on                     scope of prohibited conduct to maintain
                                                  establish a violation of final Rule 180.2.               its cost-benefit considerations.133                      and promote fair and efficient markets
                                                  In this context, the Commission                          Below, we summarize and respond to                       and to protect market liquidity, price
                                                  interprets ‘‘indirectly’’ to include the                 those comments.134 Both in the                           discovery, and the risk management
                                                  circumstance where a person uses a                       response to comments and in the                          functions of futures markets.141 Argus
                                                  third party (e.g., an executing broker) to               preamble, we address the areas of                        states that absent clarification from the
                                                  execute trades designed to manipulate,                   market and public concern for                            Commission, the proposed rules may
                                                  so it will be no defense that the person                 consideration of costs and benefits                      unnecessarily chill the voluntary
                                                  did not himself execute the transaction.                 under CEA section 15(a).                                 submission of transaction related data
                                                                                                              API and NPRA commented that the                       by market participants to compilers of
                                                     Notwithstanding the fact that final                   potentially significant compliance costs
                                                  Rule 180.2 mirrors the text of CEA                                                                                price indices which, in turn, hinders the
                                                                                                           and legal uncertainty must be weighed                    Dodd-Frank Act’s goal of market
                                                  section 6(c)(3), the Commission deems it                 against the limited benefits of the
                                                  appropriate and in the public interest to                                                                         transparency.142 CEF comments that
                                                                                                           proposed rules. Specifically, API and
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  promulgate this rule and, in so doing,                   NPRA believe that it is problematic to                    135 API and NPRA at pages 4 and 8.
                                                  provide the above clarifications to the                  expand the scope of the Commission’s                      136 API and NPRA at page 8.
                                                  manner in which the Commission                           enforcement authority to cover routine                    137 API and NPRA at pages 12–17.
                                                  interprets and intends to apply final                    cash market transactions in all areas of                  138 API and NPRA at page 22.
                                                  Rule 180.2.                                                                                                        139 MFA at pages 3–4.

                                                                                                                132 7U.S.C. 19(a).                                   140 Associations at pages 1 and 4.
                                                    130 75 FR at 67660 (emphasis added).                        133 75 FR at 67661.                                  141 CME at page 3.
                                                    131 75 FR at 67660.                                         134 See note 2 for access to public comment file.    142 Argus at page 1.




                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000     Frm 00034   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 13 of 15
                                                                     Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                              41409

                                                  market participants will face                            index options, and stock index                            of the Commission’s expanded
                                                  substantially more uncertainty with                      exchange-traded funds (‘‘ETFs’’)) and                     authority.
                                                  respect to their activities in energy                    are therefore subject to the SEC anti-                       In response to comments from CEF,
                                                  markets and significant costs in                         manipulation rule.                                        the Commission re-iterates that the final
                                                  attempting to comply with multiple                          Many of these SEC-regulated                            Rules do not contain any requirement to
                                                  regulatory regimes, thereby likely                       derivatives products exhibit high and                     create, retain, submit, or disclose any
                                                  reducing participation in energy                         growing volumes, narrow bid-ask                           information. The final Rules impose no
                                                  markets.143 CEF also comments that                       spreads, and high levels of market                        recordkeeping or related data retention
                                                  jurisdictional overlap of agencies will                  depth. SEC-regulated stock index ETFs                     or disclosure requirements on any
                                                  result in increased litigation costs,                    and stock-index options are                               person, including small businesses.
                                                  depletion of scarce resources, and                       economically similar to CFTC-regulated                    Given that the final Rules impose no
                                                  uncertainty for both the Commission                      stock index futures and options on those                  affirmative duties, it is unlikely that the
                                                  and market participants.144 CEF states                   futures and, like these CFTC-regulated                    final Rules will impose any additional
                                                  the false reporting provision will place                 derivatives, serve primarily as risk-                     ongoing costs beyond the existing costs
                                                  a heavy burden on all market                             shifting instruments rather than                          associated with ensuring that behavior
                                                  participants as they attempt to comply                   instruments for capital formation. Any                    and statements are not fraudulent or
                                                  with the new reporting requirements                      argument that the SEC’s anti-fraud and                    manipulative. In that regard, the
                                                  proposed by the Commission pursuant                      anti-manipulation regime has negatively                   Commission believes that it will not be
                                                  to the Act.145                                           affected the growth of SEC-regulated                      necessary for firms that currently have
                                                     In contrast, Barnard believes the                     derivatives lacks a basis in fact and                     adequate compliance programs to hire
                                                  implementation costs of the proposed                     contradicts the generally accepted                        additional staff or significantly upgrade
                                                  rules should be minimal.146 Professor                    purpose of the SEC’s anti-fraud and                       their systems to comply with the new
                                                  Greenberger believes that the                            anti-manipulation rules, which is to                      Rules. Firms may incur some one-time
                                                  Commission correctly states that market                  protect investors and to promote market                   costs such as costs associated with
                                                  participants should already have                         integrity.148 Moreover, the FERC also                     training traders and staff in the new
                                                  constructed and implemented                              promulgated a rule modeled on SEC                         Rules.
                                                  procedures to guard against their                        Rule 10b–5 for FERC-jurisdictional                           The Commission believes the
                                                  employees’ and agents’ attempts at                       markets in natural gas and electricity                    comments from API, NPRA, and CEF
                                                  market manipulation. As such, Professor                  following the enactment of the Energy                     regarding increased costs pertaining to
                                                  Greenberger believes that there should                   Policy Act of 2005. The FTC                               compliance, litigation, and uncertainty
                                                  not be any additional costs to existing                  promulgated a comparable prohibition                      with respect to inconsistent standards
                                                  market participants.147                                                                                            with other regulatory agencies are
                                                                                                           for petroleum markets. In the absence of
                                                     The Commission has carefully                                                                                    misplaced. To the contrary, the
                                                                                                           any facts that anti-fraud and anti-
                                                  considered the concerns expressed by                                                                               Commission believes that market
                                                                                                           manipulation rules negatively affect
                                                  some of the commenters that the final                                                                              participants and the public will benefit
                                                                                                           markets, the Commission does not find
                                                  Rules could substantially increase costs                                                                           from enhanced regulatory certainty that
                                                                                                           such assertions persuasive.
                                                  on market participants, reduce market                                                                              will arise from the Commission’s
                                                                                                              As to the concerns of API and NPRA
                                                  liquidity or chill legitimate market                                                                               adoption of an anti-manipulation rule
                                                                                                           regarding increased costs from the
                                                  activity. However, commenters provide                                                                              that is more harmonized with existing
                                                                                                           Commission’s purported expansion of
                                                  no quantification of the potential costs                                                                           anti-manipulation rules of the SEC,
                                                                                                           its authority to cover a plethora of
                                                  or reliable data as a basis for                                                                                    FERC, and FTC.
                                                                                                           routine cash market transactions in all                      In the NOPR, the Commission stated,
                                                  conclusions that substantial costs will                  areas of the economy, with respect to
                                                  be incurred as a result of the final Rules.                                                                        and re-iterates here, that with respect to
                                                                                                           the scope of final Rule 180.1, as                         benefits, the proposed rules would
                                                  Furthermore, commenters have not                         discussed above, the Commission
                                                  shown how such rules have negatively                                                                               enhance the authority of the
                                                                                                           intends to exercise its authority under                   Commission to ensure fair and equitable
                                                  impacted comparable markets that trade                   6(c)(1) to cover transactions related to
                                                  comparable instruments and operate                                                                                 markets. The Commission stated, inter
                                                                                                           the futures or swaps markets, or prices                   alia, that market participants and the
                                                  under comparable anti-manipulation                       of commodities in interstate commerce,
                                                  rules.                                                                                                             public will benefit substantially from
                                                                                                           or where the fraud or manipulation has                    enhanced prevention and deterrence of
                                                     Specifically, regarding the comments                  the potential to affect cash commodities,
                                                  received by API, NPRA, MFA, CME,                                                                                   manipulation. In light of public
                                                                                                           futures, or swaps markets or                              considerations under CEA section 15(a)
                                                  Argus, and the Associations as to how                    participants in these markets. Thus,
                                                  the new rules may directly increase                                                                                in promulgating this rule, the
                                                                                                           concerns about purported increased                        Commission concludes that market
                                                  transaction costs, reduce market                         costs are misplaced in that they rest on
                                                  liquidity and depth, and hinder risk                                                                               participants and the public will benefit
                                                                                                           an incorrect assumption about the scope                   substantially from increased protection
                                                  management functions of markets
                                                  subject to the Commission’s                                 148 See, e.g., Chemical Bank v. Arthur Andersen
                                                                                                                                                                     through the prevention and deterrence
                                                  jurisdiction, the Commission notes that                  & Co., 726 F.2d 930, 943 (2d Cir. 1984) (‘‘The
                                                                                                                                                                     of fraud and manipulation. The final
                                                  final Rule 180.1 is modeled on SEC Rule                  purpose of § 10(b) and Rule 10b–5 is to protect           Rules will help ensure the efficiency,
                                                  10b–5. Many derivatives products in                      persons who are deceived in securities                    competitiveness, and financial integrity
                                                                                                           transactions—to make sure that buyers of securities       of derivatives markets. Markets free
                                                  securities markets are traded on national                get what they think they are getting * * *.’’)
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  securities exchanges under SEC                           (Friendly, J.); Laird v. Integrated Res., 897 F.2d 826,
                                                                                                                                                                     from fraud and manipulation function
                                                  regulation (e.g., equity options, stock                  831 at n.10 (5th Cir. 1990), quoting 3 Fletcher           better as venues for price discovery and
                                                                                                           Cyclopedia of Corporations, section 900.3 (perm.          risk management.
                                                    143 CEF                                                ed. 1986) (‘‘The general purpose and intent of the
                                                             at pages 2–3.                                                                                           A. Paperwork Reduction Act
                                                    144 CEF
                                                                                                           broad anti-fraud provisions of Section 10(b) and
                                                             at page 4.                                    Rule 10b–5 is to protect investors, to prevent
                                                    145 CEF at page 7.
                                                                                                           inequitable and unfair practices and to insure
                                                                                                                                                                       As discussed above, the provisions of
                                                    146 Barnard at page 2.
                                                                                                           fairness in securities transactions generally             Commission Regulations Part 180 would
                                                    147 Professor Greenberger at page 4.                   * * *’’).                                                 not result in new recordkeeping


                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00035   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM    14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 14 of 15
                                                  41410              Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations

                                                  requirements within the meaning of the                   § 180.1 Prohibition on the employment, or               Issued in Washington, DC, on July 7, 2011,
                                                  Paperwork Reduction Act of 1995.                         attempted employment, of manipulative and             by the Commission.
                                                                                                           deceptive devices.                                    David A. Stawick,
                                                  B. Regulatory Flexibility Act
                                                                                                              (a) It shall be unlawful for any person,           Secretary of the Commission.
                                                     The Regulatory Flexibility Act 149                    directly or indirectly, in connection
                                                  requires that agencies consider whether                                                                        Appendices to Prohibition on the
                                                                                                           with any swap, or contract of sale of any             Employment, or Attempted
                                                  the rules they propose will have a
                                                                                                           commodity in interstate commerce, or                  Employment, of Manipulative and
                                                  significant economic impact on a
                                                  substantial number of small entities                     contract for future delivery on or subject            Deceptive Devices; Prohibition on Price
                                                  and, if so, provide a regulatory                         to the rules of any registered entity, to             Manipulation—Commission Voting
                                                  flexibility analysis respecting such                     intentionally or recklessly:                          Summary and Statements of
                                                  impact.150 The final Rules will not have                    (1) Use or employ, or attempt to use               Commissioners
                                                  a significant economic impact on a                       or employ, any manipulative device,                     Note: The following appendices will not
                                                  substantial number of small entities. As                 scheme, or artifice to defraud;                       appear in the Code of Federal Regulations.
                                                  explained above, legitimate market                          (2) Make, or attempt to make, any
                                                  participants should already have                         untrue or misleading statement of a                   Appendix 1—Commission Voting
                                                  procedures in place to prevent their                     material fact or to omit to state a                   Summary
                                                  employees and agents from
                                                                                                           material fact necessary in order to make                On this matter, Chairman Gensler and
                                                  manipulating the markets. The
                                                                                                           the statements made not untrue or                     Commissioners Dunn, Sommers, O’Malia and
                                                  Chairman, on behalf of the Commission,
                                                  hereby certifies, pursuant to 5 U.S.C.                   misleading;                                           Chilton voted in the affirmative; no
                                                                                                                                                                 Commissioner voted in the negative.
                                                  605(b), that the final Rules will not have                  (3) Engage, or attempt to engage, in
                                                  a significant impact on a substantial                    any act, practice, or course of business,             Appendix 2—Statement of Chairman
                                                  number of small entities.                                which operates or would operate as a                  Gary Gensler
                                                                                                           fraud or deceit upon any person; or,                     I support the final rulemaking to enhance
                                                  C. Effective Date
                                                                                                              (4) Deliver or cause to be delivered, or           the Commission’s ability to protect against
                                                    API and NPRA ask the Commission to                                                                           manipulation. Effective regulation requires
                                                                                                           attempt to deliver or cause to be
                                                  adopt a 180-day delay in the effective                                                                         an effective enforcement program. The Dodd-
                                                                                                           delivered, for transmission through the
                                                  date of the final Rules to enable the                                                                          Frank Act enhances the Commission’s
                                                                                                           mails or interstate commerce, by any
                                                  industry to design and implement                                                                               enforcement authorities in the futures
                                                  comprehensive compliance                                 means of communication whatsoever, a                  markets and expands them to the swaps
                                                  programs.151 The Commission declines                     false or misleading or inaccurate report              markets. This rule implements new Dodd-
                                                  this request. A 180-day delayed effective                concerning crop or market information                 Frank authorities to police against fraud and
                                                  date would unduly limit the Agency’s                     or conditions that affect or tend to affect           fraud-based manipulative schemes, based
                                                                                                           the price of any commodity in interstate              upon similar authority that the Securities and
                                                  responsibility to protect market                                                                               Exchange Commission, Federal Energy
                                                  participants and promote the integrity of                commerce, knowing, or acting in
                                                                                                                                                                 Regulatory Commission and Federal Trade
                                                  the markets. Rather, consistent with                     reckless disregard of the fact that such              Commission have for securities and certain
                                                  Dodd-Frank Act section 753(d) and                        report is false, misleading or inaccurate.            energy commodities.
                                                  Administrative Procedure Act section                     Notwithstanding the foregoing, no                        In the past, the CFTC had the ability to
                                                  553(d), 5 U.S.C. 553(d), the final Rules                 violation of this subsection shall exist              prosecute manipulation, but to prevail, it had
                                                  will take effect 30 days after they are                  where the person mistakenly transmits,                to prove the specific intent of the accused to
                                                  published in the Federal Register.                       in good faith, false or misleading or                 create an artificial price. Under the new law
                                                                                                           inaccurate information to a price                     and one of the rules before us today, the
                                                  List of Subjects in 17 CFR Part 180                                                                            Commission’s anti-manipulation reach is
                                                                                                           reporting service.
                                                     Commodity futures.                                                                                          extended to prohibit the reckless use of
                                                                                                              (b) Nothing in this section shall be               fraud-based manipulative schemes. This
                                                  Authority and Issuance                                   construed to require any person to                    closes a significant gap, as it will broaden the
                                                                                                           disclose to another person nonpublic                  types of cases we can pursue and improve
                                                    For the reasons stated in the                                                                                the chances of prevailing over wrongdoers.
                                                  preamble, the Commodity Futures                          information that may be material to the
                                                                                                           market price, rate, or level of the                      The rule also implements the Dodd-Frank
                                                  Trading Commission adds a new 17 CFR                                                                           Act’s price-based manipulation authority to
                                                  Part 180 as set forth below:                             commodity transaction, except as                      police against corners and squeezes. These
                                                                                                           necessary to make any statement made                  new authorities expand the CFTC’s arsenal of
                                                  PART 180—PROHIBITION AGAINST                             to the other person in or in connection               enforcement tools and strengthen the
                                                  MANIPULATION                                             with the transaction not misleading in                Commission’s ability to effectively deal with
                                                                                                           any material respect.                                 threats to market integrity. We will use these
                                                  Sec.                                                                                                           tools to be a more effective cop on the beat,
                                                  180.1 Prohibition on the employment, or                     (c) Nothing in this section shall affect,          to promote market integrity and to protect
                                                       attempted employment, of manipulative               or be construed to affect, the                        market participants.
                                                       and deceptive devices.                              applicability of Commodity Exchange                      I thank Senator Maria Cantwell for her
                                                  180.2 Prohibition on price manipulation.                 Act section 9(a)(2).                                  work to secure this important authority for
                                                    Authority: 7 U.S.C. 6c(a), 9, 12(a)(5) and                                                                   the CFTC. As Senator Cantwell explained in
                                                  15, as amended by Title VII of the Dodd-                 § 180.2   Prohibition on price manipulation.          proposing that this authority be included in
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  Frank Wall Street Reform and Consumer                                                                          the Commodity Exchange Act, ‘‘It is a strong
                                                                                                              It shall be unlawful for any person,               and clear legal standard that allows
                                                  Protection Act, Pub. L. 111–203, 124 Stat.
                                                                                                           directly or indirectly, to manipulate or              regulators to successfully go after reckless
                                                  1376 (2010); 5 U.S.C. 552 and 552(b), unless
                                                  otherwise noted.                                         attempt to manipulate the price of any                and manipulative behavior.’’
                                                                                                           swap, or of any commodity in interstate
                                                                                                           commerce, or for future delivery on or                Attachment A
                                                    149 5 U.S.C. 601.
                                                    150 Id.                                                subject to the rules of any registered                  Parties filing comments:
                                                    151 API and NPRA at page 27.                           entity.                                               Air Transport Association (ATA)



                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00036   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
                                                              Case 4:19-cv-02901 Document 166-6 Filed on 04/19/21 in TXSD Page 15 of 15
                                                                     Federal Register / Vol. 76, No. 135 / Thursday, July 14, 2011 / Rules and Regulations                                               41411

                                                  American Bar Association, Derivatives and                of the rule failed to list an effective date.         effective date.’’ Because our approval
                                                    Futures Law Committee, Business Law                    This final rule corrects that omission by             was published on June 29, 2011, and the
                                                    Section (ABA Derivatives Committee)                    providing an effective date.                          notice did not specify a different
                                                  American Petroleum Institute (API) and
                                                                                                           DATES: The interim final rule published               effective date, for purposes of the West
                                                    National Petrochemical and Refiners
                                                    Association (NPRA)                                     at 76 FR 37996 is effective July 14, 2011.            Virginia Regulatory Program, we
                                                  Argus Media, Inc. (Argus)                                ADDRESSES: You may submit comments                    consider the State’s provisions approved
                                                  Barnard, Chris (Barnard)                                 on the interim rule WV–117–FOR (76                    effective June 29, 2011. Please see the
                                                  Better Markets                                           FR 37996; June 29, 2011) by any of the                Federal Register document published at
                                                  Brattle Group Economists (Brattle Group)                 following two methods:                                76 FR 37996 on June 29, 2011, for more
                                                  Carini, Peter*                                              • Federal eRulemaking Portal: http://              details.
                                                  CME Group, Inc. (CME Group)
                                                                                                           www.regulations.gov. The rule has been                List of Subjects in 30 CFR Part 948
                                                  Coalition of Physical Energy Companies
                                                    (COPE)                                                 assigned Docket ID OSM–2011–0006. If
                                                                                                           you would like to submit comments                       Intergovernmental relations, Surface
                                                  Commodity Markets Council (CMC)
                                                  Council of Institutional Investors (Council)             through the Federal eRulemaking Portal,               mining, Underground mining.
                                                  Edison Electric Institute (EEI)                          go to http://www.regulations.gov and                    Dated: July 5, 2011.
                                                  Freddie Mac                                              follow the instructions.                              Michael K. Robinson,
                                                  Futures Industry Association, International                 • Mail/Hand Delivery: Mr. Roger W.                 Acting Regional Director, Appalachian
                                                    Swaps and Derivatives Association, Inc.                Calhoun, Director, Charleston Field                   Region.
                                                    (ISDA) and Securities Industry and                     Office, Office of Surface Mining
                                                    Financial Markets Association (SIFMA)                                                                        [FR Doc. 2011–17336 Filed 7–13–11; 8:45 am]
                                                                                                           Reclamation and Enforcement, 1027
                                                    (together, the Associations)                                                                                 BILLING CODE 4310–05–P
                                                  Managed Funds Association (MFA)
                                                                                                           Virginia Street, East, Charleston, West
                                                  Pen Fern Oil Co., Inc.*                                  Virginia 25301.
                                                  Petroleum Marketers Association of America               FOR FURTHER INFORMATION CONTACT: Mr.
                                                                                                                                                                 POSTAL SERVICE
                                                    (PMAA)                                                 Roger W. Calhoun, Director, Charleston
                                                  Platts                                                   Field Office, Telephone: (304) 347–                   39 CFR Part 111
                                                  Scullin Oil Co.*                                         7158. E-mail: chfo@osmre.gov.
                                                  Townsend, Clarence (Townsend)
                                                                                                           SUPPLEMENTARY INFORMATION: On June                    Group E Post Office Box Service
                                                  U.S. Senator Carl Levin (Senator Levin)
                                                  University of Maryland School of Law,                    29, 2011, we published an interim rule
                                                                                                                                                                 AGENCY:    Postal ServiceTM.
                                                    Professor Michael Greenberger (Professor               with request for comments at 76 FR
                                                                                                           37996. The interim rule announced                     ACTION:   Final rule.
                                                    Greenberger)
                                                  Weir, Bix                                                receipt of a proposed amendment to the                SUMMARY: The Postal ServiceTM is
                                                  West Virginia Oil Marketers & Grocers                    West Virginia permanent regulatory                    revising the Mailing Standards of the
                                                    Association (OMEGA)*                                   program under the Surface Mining
                                                  Working Group of Commercial Energy Firms                                                                       United States Postal Service, Domestic
                                                                                                           Control and Reclamation Act of 1977.                  Mail Manual (DMM®) 508.4.6 to clarify
                                                    (CEF)
                                                                                                           On May 2, 2011, the WVDEP submitted                   eligibility, simplify the standards, and
                                                  Zwack, Joseph
                                                    * Denotes commenters filing identical                  a program amendment to OSM that                       facilitate uniform administration for
                                                  comments which were consolidated.                        included both statutory and regulatory                Group E (free) Post OfficeTM (PO) box
                                                                                                           revisions. West Virginia submitted                    service.
                                                  [FR Doc. 2011–17549 Filed 7–13–11; 8:45 am]
                                                                                                           proposed permit fee revisions to the
                                                  BILLING CODE 6351–01–P                                                                                         DATES: Effective Date: September 6,
                                                                                                           Code of West Virginia as authorized by
                                                                                                           House Bill 2955 that passed during the                2011.
                                                                                                           State’s regular 2011 legislative session.             FOR FURTHER INFORMATION CONTACT:
                                                  DEPARTMENT OF THE INTERIOR                               In addition, West Virginia amended its                Laurence Welling at 202–268–7792, Ken
                                                                                                           Code of State Regulations (CSR) to                    Hollies at 202–268–3083, or Richard
                                                  Office of Surface Mining Reclamation
                                                                                                           provide for the establishment of a                    Daigle at 202–268–6392.
                                                  and Enforcement
                                                                                                           minimum incremental bonding rate as                   SUPPLEMENTARY INFORMATION: On
                                                                                                           authorized by Senate Bill 121. The                    November 24, 2010, the Postal Service
                                                  30 CFR Part 948
                                                                                                           changes, due to the passage of House                  published a Federal Register proposed
                                                  [WV–117–FOR; OSM–2011–0006]                              Bill 2995, will increase the filing fee for           rule (75 FR 71642–71643) to clarify
                                                                                                           the State’s surface mining permit to                  eligibility, simplify the standards, and
                                                  West Virginia Regulatory Program                         $3,500 and establish various fees for                 facilitate uniform administration for
                                                  AGENCY:   Office of Surface Mining                       other permitting actions. Senate Bill 121             Group E (free) PO BoxTM service. The
                                                  Reclamation and Enforcement (OSM),                       authorizes regulatory revisions which                 Postal Service received several
                                                  Interior.                                                includes, among other things, the                     comments in response to this proposed
                                                  ACTION: Interim rule; effective date.                    establishment of a minimum                            rule that are summarized later in this
                                                                                                           incremental bonding rate of $10,000 per               notice.
                                                  SUMMARY:   On June 29, 2011, OSM                         increment at CSR 38–2–11.4.a.2.                          Group E PO Box service is provided
                                                  published an interim rule approving a                    Because the West Virginia revisions                   free, with restrictions, to customers
                                                  program amendment submitted by the                       have an effective date of June 16, 2011,              whose physical addresses are not
                                                  West Virginia Department of                              we approved the permit fees and the                   eligible for any form of USPS carrier
wreier-aviles on DSKGBLS3C1PROD with RULES




                                                  Environmental Protection (WVDEP).                        minimum incremental bonding rate on                   delivery service. This service is
                                                  The interim rule provided an                             an interim basis. Our regulations at 30               consistent with the USPS responsibility
                                                  opportunity for public comment and                       CFR 732.17(h)(12) state that ‘‘[a]ll                  to provide universal mail delivery. This
                                                  gave the comment due date and                            decisions approving or not approving                  final rule simplifies and clarifies some
                                                  tentative hearing date. The summary                      program amendments must be                            of the language related to administering
                                                  and preamble to the interim rule                         published in the Federal Register and                 Group E PO Box service.
                                                  specified that it was effective upon                     will be effective upon publication                       For this final rule, the Postal Service
                                                  publication; however, the DATES section                  unless the notice specifies a different               removes the descriptive term, ‘‘business


                                             VerDate Mar<15>2010   14:53 Jul 13, 2011   Jkt 223001   PO 00000   Frm 00037   Fmt 4700   Sfmt 4700   E:\FR\FM\14JYR1.SGM   14JYR1
